 

EXHIBIT 10.1

 

ACHIEVE LIFE SCIENCES, INC.

2018 EQUITY INCENTIVE PLAN

 

1. PURPOSE. The purpose of this Plan is to provide incentives to attract, retain
and motivate eligible persons whose present and potential contributions are
important to the success of the Company, and any Parents, Subsidiaries and
Affiliates that exist now or in the future, by offering them an opportunity to
participate in the Company’s future performance through the grant of Awards.
Capitalized terms not defined elsewhere in the text are defined in Section 28.

2. SHARES SUBJECT TO THE PLAN.

2.1 Number of Shares Available. Subject to Sections 2.6 and 21 and any other
applicable provisions hereof, the total number of Shares reserved and available
for grant and issuance pursuant to this Plan as of the date of adoption of the
Plan by the Board, is 1,000,000, plus (a) any reserved shares not issued or
subject to outstanding grants under the Company’s 2017 Equity Incentive Plan
(the “Prior Plan”) on the Effective Date, (b) shares that are subject to stock
options or other awards granted under the Prior Plan that cease to be subject to
such stock options or other awards, by forfeiture or otherwise, after the
Effective Date, (c) shares issued under the Prior Plan before or after the
Effective Date pursuant to the exercise of stock options that are forfeited
after the Effective Date, (d) shares issued under the Prior Plan that are
repurchased by the Company at the original issue price and (e) shares that are
subject to stock options or other awards under the Prior Plan that are used to
pay the exercise price of an option or withheld to satisfy the tax withholding
obligations related to any award.

2.2 Lapsed, Returned Awards. Shares subject to Awards, and Shares issued under
the Plan under any Award, will again be available for grant and issuance in
connection with subsequent Awards under this Plan to the extent such Shares:
(a) are subject to issuance upon exercise of an Option or SAR granted under this
Plan but which cease to be subject to the Option or SAR for any reason other
than exercise of the Option or SAR; (b) are subject to Awards granted under this
Plan that are forfeited or are repurchased by the Company at the original issue
price; (c) are subject to Awards granted under this Plan that otherwise
terminate without such Shares being issued; or (d) are surrendered pursuant to
an Exchange Program. To the extent an Award under the Plan is paid out in cash
or other property rather than Shares, such cash payment will not result in
reducing the number of Shares available for issuance under the Plan. Shares used
to pay the exercise price of an Award or withheld to satisfy the tax withholding
obligations related to an Award will become available for future grant or sale
under the Plan. For the avoidance of doubt, Shares that otherwise become
available for grant and issuance because of the provisions of this Section 2.2
shall not include Shares subject to Awards that initially became available
because of the substitution clause in Section 21.2 hereof.

2.3 Minimum Share Reserve. At all times the Company shall reserve and keep
available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Awards granted under this Plan.

2.4 Automatic Share Reserve Increase. The number of Shares available for grant
and issuance under the Plan shall be increased on January 1, of each of 2018
through 2027, by the lesser of (a) five percent (5%) of the number of Shares
issued and outstanding on each December 31 immediately prior to the date of
increase or (b) such number of Shares determined by the Board.

2.5 Limitations. No more than 2,000,000 Shares shall be issued pursuant to the
exercise of ISOs.

2.6 Adjustment of Shares. If the number of outstanding Shares is changed by a
stock dividend, extraordinary dividends or distributions (whether in cash,
shares or other property, other than a regular cash
dividend), spin-off, recapitalization, stock split, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of the Company, without consideration, then (a) the number of Shares
reserved for issuance and future grant under the Plan set forth in Section 2.1,
including Shares reserved under sub-clauses (a)–(e) of Section 2.1, (b) the
Exercise Prices of and number of Shares subject to outstanding Options and SARs,
(c) the number of Shares subject to other outstanding Awards, and (d) the
maximum number of Shares that may be issued

 

--------------------------------------------------------------------------------

 

as ISOs set forth in Section 2.5 shall be proportionately adjusted, subject to
any required action by the Board or the stockholders of the Company and in
compliance with applicable securities laws; provided that fractions of a Share
will not be issued.

If, by reason of an adjustment pursuant to this Section 2.6, a Participant’s
Award Agreement or other agreement related to any Award or the Shares subject to
such Award covers additional or different shares of stock or securities, then
such additional or different shares, and the Award Agreement or such other
agreement in respect thereof, shall be subject to all of the terms, conditions
and restrictions which were applicable to the Award or the Shares subject to
such Award prior to such adjustment.

3. ELIGIBILITY. ISOs may be granted only to Employees. All other Awards may be
granted to Employees, Consultants, Directors
and Non-Employee Directors; provided such Consultants, Directors
and Non-Employee Directors render bona fide services not in connection with the
offer and sale of securities in a capital-raising transaction.

4. ADMINISTRATION.

4.1 Committee Composition; Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan, except,
however, the Board shall establish the terms for the grant of an Award
to Non-Employee Directors. The Committee will have the authority to:

(a) construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;

(b) prescribe, amend and rescind rules and regulations relating to this Plan or
any Award;

(c) select persons to receive Awards;

(d) determine the form and terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may
vest and be exercised (which may be based on performance criteria) or settled,
any vesting acceleration or waiver of forfeiture restrictions, the method to
satisfy tax withholding obligations or any other tax liability legally due and
any restriction or limitation regarding any Award or the Shares relating
thereto, based in each case on such factors as the Committee will determine;

(e) determine the number of Shares or other consideration subject to Awards;

(f) determine the Fair Market Value in good faith and interpret the applicable
provisions of this Plan and the definition of Fair Market Value in connection
with circumstances that impact the Fair Market Value, if necessary;

(g) determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent,
Subsidiary or Affiliate;

(h) grant waivers of Plan or Award conditions;

(i) determine the vesting, exercisability and payment of Awards;

 

(j) correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;

(k) determine whether an Award has been earned or has vested;

 

--------------------------------------------------------------------------------

 

(l) determine the terms and conditions of any, and to institute any Exchange
Program;

(m) reduce or waive any criteria with respect to Performance Factors;

(n) adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships;

(o) adopt rules and/or procedures (including the adoption of any subplan under
this Plan) relating to the operation and administration of the Plan to
accommodate requirements of local law and procedures outside of the United
States or qualify Awards for special tax treatment under laws of jurisdictions
other than the United States;

(p) make all other determinations necessary or advisable for the administration
of this Plan;

(q) delegate any of the foregoing to one or more executive officers pursuant to
a specific delegation as permitted by applicable law, including Section 157(c)
of the Delaware General Corporation Law; and

(r) to exercise negative discretion on Performance Awards, reducing or
eliminating the amount to be paid to Participants.

4.2 Committee Interpretation and Discretion. Any determination made by the
Committee with respect to any Award shall be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination shall be final and
binding on the Company and all persons having an interest in any Award under the
Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement shall be submitted by the Participant or Company to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Participant. The Committee may delegate to one or
more executive officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
shall be final and binding on the Company and the Participant.

4.3  Section 16 of the Exchange Act. Awards granted to Participants who are
subject to Section 16 of the Exchange Act must be approved by two or more
“non-employee directors” (as defined in the regulations promulgated under
Section 16 of the Exchange Act).

4.4 Documentation. The Award Agreement for a given Award, the Plan and any other
documents may be delivered to, and accepted by, a Participant or any other
person in any manner (including electronic distribution or posting) that meets
applicable legal requirements.

4.5 Foreign Award Recipients. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws and practices in other countries in
which the Company and its Subsidiaries and Affiliates operate or have employees
or other individuals eligible for Awards, the Committee, in its sole discretion,
shall have the power and authority to: (a) determine which Subsidiaries and
Affiliates shall be covered by the Plan; (b) determine which individuals outside
the United States are eligible to participate in the Plan, which may include
individuals who provide services to the Company, Subsidiary or Affiliate under
an agreement with a foreign nation or agency; (c) modify the terms and
conditions of any Award granted to individuals outside the United States or
foreign nationals to comply with applicable foreign laws, policies, customs and
practices; (d) establish subplans and modify exercise procedures and other terms
and procedures, to the extent the Committee determines such actions to be
necessary or advisable (and such subplans and/or modifications shall be attached
to this Plan as appendices); provided, however, that no such subplans and/or
modifications shall increase the share limitations contained in Section 2.1
hereof; and (e) take any action, before or after an Award is made, that the
Committee determines to be necessary or advisable to obtain approval or comply
with any local governmental regulatory exemptions or approvals. Notwithstanding
the foregoing, the Committee may not take any actions hereunder, and no Awards
shall be granted, that would violate the Exchange Act or any other applicable
United States securities law, the Code, or any other applicable United States
governing statute or law.

 

--------------------------------------------------------------------------------

 

5. OPTIONS. An Option is the right but not the obligation to purchase a Share,
subject to certain conditions, if applicable. The Committee may grant Options to
eligible Employees, Consultants and Directors and will determine whether such
Options will be Incentive Stock Options within the meaning of the Code (“ISOs”)
or Nonqualified Stock Options (“NSOs”), the number of Shares subject to the
Option, the Exercise Price of the Option, the period during which the Option may
vest and be exercised, and all other terms and conditions of the Option, subject
to the following terms of this section.

5.1 Option Grant. Each Option granted under this Plan will identify the Option
as an ISO or an NSO. An Option may be, but need not be, awarded upon
satisfaction of such Performance Factors during any Performance Period as are
set out in advance in the Participant’s individual Award Agreement. If the
Option is being earned upon the satisfaction of Performance Factors, then the
Committee will: (a) determine the nature, length and starting date of any
Performance Period for each Option; and (b) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap and Participants may participate simultaneously with respect to Options
that are subject to different performance goals and other criteria.

5.2 Date of Grant. The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, or a specified future
date. The Award Agreement and a copy of this Plan will be delivered to the
Participant within a reasonable time after the granting of the Option.

5.3 Exercise Period. Options may be vested and exercisable within the times or
upon the conditions as set forth in the Award Agreement governing such
Option; provided, however, that no Option will be exercisable after the
expiration of ten (10) years from the date the Option is granted; and provided
further that no ISO granted to a person who, at the time the ISO is granted,
directly or by attribution owns more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or of any Parent or
Subsidiary (“Ten Percent Stockholder”) will be exercisable after the expiration
of five (5) years from the date the ISO is granted. The Committee also may
provide for Options to become exercisable at one time or from time to time,
periodically or otherwise, in such number of Shares or percentage of Shares as
the Committee determines.

5.4 Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted; provided that: (a) the Exercise Price of
an Option will be not less than one hundred percent (100%) of the Fair Market
Value of the Shares on the date of grant and (b) the Exercise Price of any ISO
granted to a Ten Percent Stockholder will not be less than one hundred ten
percent (110%) of the Fair Market Value of the Shares on the date of grant.
Payment for the Shares purchased may be made in accordance with Section 11 and
the Award Agreement and in accordance with any procedures established by the
Company.

5.5 Method of Exercise. Any Option granted hereunder will be vested and
exercisable according to the terms of the Plan and at such times and under such
conditions as determined by the Committee and set forth in the Award Agreement.
An Option may not be exercised for a fraction of a Share. An Option will be
deemed exercised when the Company receives: (a) notice of exercise (in such form
as the Committee may specify from time to time) from the person entitled to
exercise the Option (and/or via electronic execution through the authorized
third-party administrator), and (b) full payment for the Shares with respect to
which the Option is exercised (together with applicable withholding taxes). Full
payment may consist of any consideration and method of payment authorized by the
Committee and permitted by the Award Agreement and the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 2.6 of the Plan. Exercising an Option in any manner will decrease the
number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

5.6 Termination of Service. If the Participant’s Service terminates for any
reason except for Cause or the Participant’s death or Disability, then the
Participant may exercise such Participant’s Options only to the extent that such
Options would have been exercisable by the Participant on the date Participant’s
Service terminates no later than three (3) months after the date Participant’s
Service terminates (or such shorter time period not less than thirty

 

--------------------------------------------------------------------------------

 

(30) days or longer time period as may be determined by the Committee, with any
exercise beyond three (3) months after the date Participant’s Service terminates
deemed to be the exercise of an NSO), but in any event no later than the
expiration date of the Options.

(a) Death. If the Participant’s Service terminates because of the Participant’s
death (or the Participant dies within three (3) months after Participant’s
Service terminates other than for Cause or because of the Participant’s
Disability), then the Participant’s Options may be exercised only to the extent
that such Options would have been exercisable by the Participant on the date
Participant’s Service terminates and must be exercised by the Participant’s
legal representative, or authorized assignee, no later than twelve (12) months
after the date Participant’s Service terminates (or such shorter time period not
less than six (6) months or longer time period as may be determined by the
Committee), but in any event no later than the expiration date of the Options.

(b) Disability. If the Participant’s Service terminates because of the
Participant’s Disability, then the Participant’s Options may be exercised only
to the extent that such Options would have been exercisable by the Participant
on the date Participant’s Service terminates and must be exercised by the
Participant (or the Participant’s legal representative or authorized assignee)
no later than twelve (12) months after the date Participant’s Service terminates
(or such shorter time period not less than six (6) months or longer time period
as may be determined by the Committee, with any exercise beyond (a) three (3)
months after the date Participant’s Service terminates when the termination of
Service is for a Disability that is not a “permanent and total disability” as
defined in Section 22(e)(3) of the Code, or (b) twelve (12) months after the
date Participant’s Service terminates when the termination of Service is for a
Disability that is a “permanent and total disability” as defined in
Section 22(e)(3) of the Code, deemed to be exercise of an NSO), but in any event
no later than the expiration date of the Options.

(c) Cause. If the Participant’s Service is terminated for Cause, then
Participant’s Options shall expire on such Participant’s date of termination of
Service, or at such later time and on such conditions as are determined by the
Committee, but in any event no later than the expiration date of the Options.
Unless otherwise provided in an employment agreement or the Award Agreement,
Cause shall have the meaning set forth in the Plan.

5.7 Limitations on Exercise. The Committee may specify a minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent any Participant from exercising the Option for
the full number of Shares for which it is then exercisable.

5.8 Limitations on ISOs. With respect to Awards granted as ISOs, to the extent
that the aggregate Fair Market Value of the Shares with respect to which such
ISOs are exercisable for the first time by the Participant during any calendar
year (under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as NSOs. For
purposes of this Section 5.8, ISOs will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted. In the event
that the Code or the regulations promulgated thereunder are amended after the
Effective Date to provide for a different limit on the Fair Market Value of
Shares permitted to be subject to ISOs, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.

5.9 Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted. Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the Code.

5.10 No Disqualification. Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.

6. RESTRICTED STOCK AWARDS. A Restricted Stock Award is an offer by the Company
to sell to an eligible Employee, Consultant, or Director Shares that are subject
to restrictions (“Restricted Stock”). The Committee will determine to whom an
offer will be made, the number of Shares the Participant may purchase, the
Purchase Price,

 

--------------------------------------------------------------------------------

 

the restrictions under which the Shares will be subject and all other terms and
conditions of the Restricted Stock Award, subject to the Plan.

6.1 Restricted Stock Purchase Agreement. All purchases under a Restricted Stock
Award will be evidenced by an Award Agreement. Except as may otherwise be
provided in an Award Agreement, a Participant accepts a Restricted Stock Award
by signing and delivering to the Company an Award Agreement with full payment of
the Purchase Price, within thirty (30) days from the date the Award Agreement
was delivered to the Participant. If the Participant does not accept such Award
within thirty (30) days, then the offer of such Restricted Stock Award will
terminate, unless the Committee determines otherwise.

6.2 Purchase Price. The Purchase Price for a Restricted Stock Award will be
determined by the Committee and may be less than Fair Market Value on the date
the Restricted Stock Award is granted. Payment of the Purchase Price must be
made in accordance with Section 11 of the Plan, and the Award Agreement and in
accordance with any procedures established by the Company.

6.3 Terms of Restricted Stock Awards. Restricted Stock Awards will be subject to
such restrictions as the Committee may impose or are required by law. These
restrictions may be based on completion of a specified number of years of
service with the Company or upon completion of Performance Factors, if any,
during any Performance Period as set out in advance in the Participant’s Award
Agreement. Prior to the grant of a Restricted Stock Award, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Restricted Stock Award; (b) select from among the Performance Factors to be
used to measure performance goals, if any; and (c) determine the number of
Shares that may be awarded to the Participant. Performance Periods may overlap
and a Participant may participate simultaneously with respect to Restricted
Stock Awards that are subject to different Performance Periods and having
different performance goals and other criteria.

6.4 Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

7. STOCK BONUS AWARDS. A Stock Bonus Award is an award to an eligible Employee,
Consultant, or Director of Shares for Services to be rendered or for past
Services already rendered to the Company or any Parent, Subsidiary or Affiliate.
All Stock Bonus Awards shall be made pursuant to an Award Agreement. No payment
from the Participant will be required for Shares awarded pursuant to a Stock
Bonus Award.

7.1. Terms of Stock Bonus Awards. The Committee will determine the number of
Shares to be awarded to the Participant under a Stock Bonus Award and any
restrictions thereon. These restrictions may be based upon completion of a
specified number of years of service with the Company or upon satisfaction of
performance goals based on Performance Factors during any Performance Period as
set out in advance in the Participant’s Stock Bonus Agreement. Prior to the
grant of any Stock Bonus Award the Committee shall: (a) determine the nature,
length and starting date of any Performance Period for the Stock Bonus Award;
(b) select from among the Performance Factors to be used to measure performance
goals; and (c) determine the number of Shares that may be awarded to the
Participant. Performance Periods may overlap and a Participant may participate
simultaneously with respect to Stock Bonus Awards that are subject to different
Performance Periods and different performance goals and other criteria.

7.2. Form of Payment to Participant. Payment may be made in the form of cash,
whole Shares, or a combination thereof, based on the Fair Market Value of the
Shares earned under a Stock Bonus Award on the date of payment, as determined in
the sole discretion of the Committee.

7.3. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

8. STOCK APPRECIATION RIGHTS. A Stock Appreciation Right (“SAR”) is an award to
an eligible Employee, Consultant, or Director that may be settled in cash, or
Shares (which may consist of Restricted Stock), having a value equal to (a) the
difference between the Fair Market Value on the date of exercise over the
Exercise Price multiplied by (b) the number of Shares with respect to which the
SAR is being settled (subject to any

 

--------------------------------------------------------------------------------

 

maximum number of Shares that may be issuable as specified in an Award
Agreement). All SARs shall be made pursuant to an Award Agreement.

8.1 Terms of SARs. The Committee will determine the terms of each SAR including,
without limitation: (a) the number of Shares subject to the SAR; (b) the
Exercise Price and the time or times during which the SAR may be settled;
(c) the consideration to be distributed on settlement of the SAR; and (d) the
effect of the Participant’s termination of Service on each SAR. The Exercise
Price of the SAR will be determined by the Committee when the SAR is granted,
and may not be less than Fair Market Value. A SAR may be awarded upon
satisfaction of Performance Factors, if any, during any Performance Period as
are set out in advance in the Participant’s individual Award Agreement. If the
SAR is being earned upon the satisfaction of Performance Factors, then the
Committee will: (x) determine the nature, length and starting date of any
Performance Period for each SAR; and (y) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap and Participants may participate simultaneously with respect to SARs
that are subject to different Performance Factors and other criteria.

8.2 Exercise Period and Expiration Date. A SAR will be exercisable within the
times or upon the occurrence of events determined by the Committee and set forth
in the Award Agreement governing such SAR. The SAR Agreement shall set forth the
expiration date; provided that no SAR will be exercisable after the expiration
of ten (10) years from the date the SAR is granted. The Committee may also
provide for SARs to become exercisable at one time or from time to time,
periodically or otherwise (including, without limitation, upon the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of the Shares subject to the SAR as the
Committee determines. Except as may be set forth in the Participant’s Award
Agreement, vesting ceases on the date Participant’s Service terminates (unless
determined otherwise by the Committee). Notwithstanding the foregoing, the rules
of Section 5.6 also will apply to SARs.

8.3 Form of Settlement. Upon exercise of a SAR, a Participant will be entitled
to receive payment from the Company in an amount determined by multiplying
(a) the difference between the Fair Market Value of a Share on the date of
exercise over the Exercise Price; times (b) the number of Shares with respect to
which the SAR is exercised. At the discretion of the Committee, the payment from
the Company for the SAR exercise may be in cash, in Shares of equivalent value,
or in some combination thereof. The portion of a SAR being settled may be paid
currently or on a deferred basis with such interest or Dividend Equivalent
Right, if any, as the Committee determines, provided that the terms of the SAR
and any deferral satisfy the requirements of Section 409A of the Code.

8.4 Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

9. RESTRICTED STOCK UNITS. A Restricted Stock Unit (“RSU”) is an award to an
eligible Employee, Consultant, or Director covering a number of Shares that may
be settled in cash, or by issuance of those Shares (which may consist of
Restricted Stock). All RSUs shall be made pursuant to an Award Agreement.

9.1 Terms of RSUs. The Committee will determine the terms of an RSU including,
without limitation: (a) the number of Shares subject to the RSU; (b) the time or
times during which the RSU may be settled; (c) the consideration to be
distributed on settlement; and (d) the effect of the Participant’s termination
of Service on each RSU; provided that no RSU shall have a term longer than ten
(10) years. An RSU may be awarded upon satisfaction of such performance goals
based on Performance Factors during any Performance Period as are set out in
advance in the Participant’s Award Agreement. If the RSU is being earned upon
satisfaction of Performance Factors, then the Committee will: (x) determine the
nature, length and starting date of any Performance Period for the RSU;
(y) select from among the Performance Factors to be used to measure the
performance, if any; and (z) determine the number of Shares deemed subject to
the RSU. Performance Periods may overlap and participants may participate
simultaneously with respect to RSUs that are subject to different Performance
Periods and different performance goals and other criteria.

9.2 Form and Timing of Settlement. Payment of earned RSUs shall be made as soon
as practicable after the date(s) determined by the Committee and set forth in
the Award Agreement. The Committee, in its sole discretion, may settle earned
RSUs in cash, Shares, or a combination of both. The Committee may also permit a
Participant to

 

--------------------------------------------------------------------------------

 

defer payment under a RSU to a date or dates after the RSU is earned provided
that the terms of the RSU and any deferral satisfy the requirements of
Section 409A of the Code.

9.3 Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

 

10. PERFORMANCE AWARDS. A Performance Award is an award to an eligible Employee,
Consultant, or Director of the Company or any Parent, Subsidiary or Affiliate
that is based upon the attainment of performance goals, as established by the
Committee, and other terms and conditions specified by the Committee, and may be
settled in cash, Shares (which may consist of, without limitation, Restricted
Stock), other property, or any combination thereof. Grants of Performance Awards
shall be made pursuant to an Award Agreement that cites Section 10 of the Plan.

10.1 Types of Performance Awards. Performance Awards shall include Performance
Shares, Performance Units, and cash-based Awards as set forth in Sections
10.1(a), 10.1(b), and 10.1(c) below.

(a) Performance Shares. The Committee may grant Awards of Performance Shares,
designate the Participants to whom Performance Shares are to be awarded and
determine the number of Performance Shares and the terms and conditions of each
such Award.

(b) Performance Units. The Committee may grant Awards of Performance Units,
designate the Participants to whom Performance Units are to be awarded and
determine the number of Performance Units and the terms and conditions of each
such Award.

(c) Cash-Settled Performance Awards. The Committee may also grant cash-settled
Performance Awards to Participants under the terms of this Plan.

The amount to be paid under any Performance Award may be adjusted on the basis
of such further consideration as the Committee shall determine in its sole
discretion.

10.2 Terms of Performance Awards. Performance Awards will be based on the
attainment of performance goals using the Performance Factors within this Plan
that are established by the Committee for the relevant Performance Period. The
Committee will determine, and each Award Agreement shall set forth, the terms of
each Performance Award including, without limitation: (a) the amount of any cash
bonus, (b) the number of Shares deemed subject to an award of Performance
Shares; (c) the Performance Factors and Performance Period that shall determine
the time and extent to which each award of Performance Shares shall be settled;
(d) the consideration to be distributed on settlement, and (e) the effect of the
Participant’s termination of Service on each Performance Award. In establishing
Performance Factors and the Performance Period the Committee will: (x) determine
the nature, length and starting date of any Performance Period; (y) select from
among the Performance Factors to be used; and (z) determine the number of Shares
deemed subject to the award of Performance Shares. Each Performance Share will
have an initial value equal to the Fair Market Value of a Share on the date of
grant. Prior to settlement the Committee shall determine the extent to which
Performance Awards have been earned. Performance Periods may overlap and
Participants may participate simultaneously with respect to Performance Awards
that are subject to different Performance Periods and different performance
goals and other criteria.

10.3 Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on the date Participant’s Service terminates
(unless determined otherwise by the Committee).

11. PAYMENT FOR SHARE PURCHASES. Payment from a Participant for Shares purchased
pursuant to this Plan may be made in cash or by check or, where approved for the
Participant by the Committee and where permitted by law (and to the extent not
otherwise set forth in the applicable Award Agreement):

(a) by cancellation of indebtedness of the Company to the Participant;

(b) by surrender of Shares held by the Participant that have a Fair Market Value
on the date of surrender equal to the aggregate exercise price of the Shares as
to which said Award will be exercised or settled;

 

--------------------------------------------------------------------------------

 

 

(c) by waiver of compensation due or accrued to the Participant for services
rendered or to be rendered to the Company or a Parent, Subsidiary or Affiliate;

(d) by consideration received by the Company pursuant to a broker-assisted or
other form of cashless exercise program implemented by the Company in connection
with the Plan;

(e) by any combination of the foregoing; or

(f) by any other method of payment as is permitted by applicable law.

The Committee may limit the availability of any method of payment, to the extent
the Committee determines, in its discretion, that such limitation is necessary
or advisable to comply with applicable law or facilitate the administration of
the Plan.

12. GRANTS TO NON-EMPLOYEE DIRECTORS. Non-Employee Directors are eligible to
receive any type of Award offered under this Plan except ISOs. Awards pursuant
to this Section 12 may be automatically made pursuant to policy adopted by the
Board, or made from time to time as determined in the discretion of the Board.
The aggregate grant date fair value of Awards granted to a Non-Employee Director
pursuant to this Section 12 in any calendar year shall not exceed $500,000,
except that the aggregate grant date fair value of Awards granted to a
new Non-Employee Director pursuant to this Section 12 in the calendar year in
which they commence their service to the Company shall not exceed $1,000,000.

12.1. Eligibility. Awards pursuant to this Section 12 shall be granted only
to Non-Employee Directors. A Non-Employee Director who is elected
or re-elected as a member of the Board will be eligible to receive an Award
under this Section 12.

12.2. Vesting, Exercisability and Settlement. Except as set forth in Section 21,
Awards shall vest, become exercisable and be settled as determined by the Board.
With respect to Options and SARs, the exercise price granted
to Non-Employee Directors shall not be less than the Fair Market Value of the
Shares at the time that such Option or SAR is granted.

12.3. Election to receive Awards in Lieu of Cash. A Non-Employee Director may
elect to receive his or her annual retainer payments and/or meeting fees from
the Company in the form of cash or Awards or a combination thereof, as
determined by the Committee. Such Awards shall be issued under the Plan. An
election under this Section 12.3 shall be filed with the Company on the form
prescribed by the Company.

13. WITHHOLDING TAXES.

13.1. Withholding Generally. Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan or a tax event occurs, the Company may require
the Participant to remit to the Company, or to the Parent, Subsidiary or
Affiliate, as applicable, to which the Participant provides Service, an amount
sufficient to satisfy applicable U.S. federal, state, local and international
withholding tax requirements or any other tax or social insurance liability
(collectively, “Tax-Related Items”) legally due from the Participant prior to
the delivery of Shares pursuant to exercise or settlement of any Award. Whenever
payments in satisfaction of Awards granted under this Plan are to be made in
cash, such payment will be net of an amount sufficient to satisfy
applicable Tax-Related Items legally due from the Participant. Unless otherwise
determined by the Committee, the Fair Market Value of the Shares will be
determined as of the date that the taxes are required to be withheld and such
Shares shall be valued based on the value of the actual trade or, if there is
none, the Fair Market Value of the Shares as of the previous trading day.

13.2. Stock Withholding. The Committee, or its delegate(s), as permitted by
applicable law, in its sole discretion and pursuant to such procedures as it may
specify from time to time and to limitations of local law, may require or permit
a Participant to satisfy such Tax-Related Items legally due from the
Participant, in whole or in part by (without limitation) (a) paying cash,
(b) electing to have the Company withhold otherwise deliverable cash or

 

--------------------------------------------------------------------------------

 

Shares having a Fair Market Value equal to the Tax-Related Items to be withheld,
(c) delivering to the Company already-owned Shares having a Fair Market Value
equal to the Tax-Related Items to be withheld or (d) withholding from proceeds
of the sale of otherwise deliverable Shares acquired pursuant to an Award either
through a voluntary sale or through a mandatory sale arranged by the Company.
The Company may withhold or account for these Tax-Related Items by considering
applicable statutory withholding rates or other applicable withholding rates,
including up to the maximum permissible statutory tax rate for the applicable
tax jurisdiction, to the extent consistent with applicable laws.

14. TRANSFERABILITY.

14.1. Transfer Generally. Unless determined otherwise by the Committee or
pursuant to Section 14.2, an Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution. If the Committee makes an Award
transferable, including, without limitation, by instrument to an inter vivos or
testamentary trust in which the Awards are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift or by domestic relations order to
a Permitted Transferee, such Award will contain such additional terms and
conditions as the Committee deems appropriate. All Awards shall be exercisable:
(a) during the Participant’s lifetime only by (i) the Participant, or (ii) the
Participant’s guardian or legal representative; (b) after the Participant’s
death, by the legal representative of the Participant’s heirs or legatees; and
(c) in the case of all awards except ISOs, by a Permitted Transferee.

14.2. Award Transfer Program. Notwithstanding any contrary provision of the
Plan, the Committee shall have all discretion and authority to determine and
implement the terms and conditions of any Award Transfer Program instituted
pursuant to this Section 14.2 and shall have the authority to amend the terms of
any Award participating, or otherwise eligible to participate in, the Award
Transfer Program, including (but not limited to) the authority to (a) amend
(including to extend) the expiration date, post-termination exercise period
and/or forfeiture conditions of any such Award, (b) amend or remove any
provisions of the Award relating to the Award holder’s continued Service to the
Company or its Parent, Subsidiary, or Affiliate, (c) amend the permissible
payment methods with respect to the exercise or purchase of any such Award,
(d) amend the adjustments to be implemented in the event of changes in the
capitalization and other similar events with respect to such Award, and (e) make
such other changes to the terms of such Award as the Committee deems necessary
or appropriate in its sole discretion. Notwithstanding anything to the contrary
in the Plan, in no event will the Committee have the right to determine and
implement the terms and conditions of any Award Transfer Program without
stockholder approval.

15. PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.

15.1 Voting and Dividends. No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant, except for any Dividend Equivalent Rights permitted by an
applicable Award Agreement. The Committee may provide that any Dividend
Equivalent Rights permitted by an applicable Award Agreement shall be deemed to
have been reinvested in additional Shares or otherwise reinvested. After Shares
are issued to the Participant, the Participant will be a stockholder and have
all the rights of a stockholder with respect to such Shares, including the right
to vote and receive all dividends or other distributions made or paid with
respect to such Shares; provided, that if such Shares are Restricted Stock, then
any new, additional or different securities the Participant may become entitled
to receive with respect to such Shares by virtue of a stock dividend, stock
split or any other change in the corporate or capital structure of the Company
will be subject to the same restrictions as the Restricted
Stock; provided, further, that the Participant will have no right to retain such
stock dividends or stock distributions with respect to Shares that are
repurchased at the Participant’s Purchase Price or Exercise Price, as the case
may be, pursuant to Section 15.2. However, the Committee, in its discretion, may
provide in the Award Agreement evidencing any Award that the Participant shall
be entitled to Dividend Equivalent Rights with respect to the payment of cash
dividends on Shares underlying an Award during the period beginning on the date
the Award is granted and ending, with respect to each Share subject to the
Award, on the earlier of the date on which the Award is exercised or settled or
the date on which it is forfeited. Such Dividend Equivalent Rights, if any,
shall be credited to the Participant in the form of additional whole Shares as
of the date of payment of such cash dividends on Shares. Notwithstanding the
foregoing, dividends and Dividend Equivalent Rights may accrue with respect to
unvested Awards, but will not be paid or issued until such Award is fully vested
and the Shares are issued to Participant and such Shares are no longer subject
to any vesting requirements or repurchase rights on behalf of the Company.

 

--------------------------------------------------------------------------------

 

15.2 Restrictions on Shares. At the discretion of the Committee, the Company may
reserve to itself and/or its assignee(s) a right to repurchase (a “Right of
Repurchase”) a portion of any or all Unvested Shares held by a Participant
following such Participant’s termination of Service at any time within ninety
(90) days (or such longer or shorter time determined by the Committee) after the
later of the date Participant’s Service terminates and the date the Participant
purchases Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at the Participant’s Purchase Price or Exercise Price, as the case
may be.

16. CERTIFICATES. All Shares or other securities whether or not certificated,
delivered under this Plan will be subject to such stock transfer orders, legends
and other restrictions as the Committee may deem necessary or advisable,
including restrictions under any applicable U.S. federal, state or foreign
securities law, or any rules, regulations and other requirements of the SEC or
any stock exchange or automated quotation system upon which the Shares may be
listed or quoted and any non-U.S. exchange controls or securities law
restrictions to which the Shares are subject.

17. ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates. Any Participant
who is permitted to execute a promissory note as partial or full consideration
for the purchase of Shares under this Plan will be required to pledge and
deposit with the Company all or part of the Shares so purchased as collateral to
secure the payment of the Participant’s obligation to the Company under the
promissory note; provided, however, that the Committee may require or accept
other or additional forms of collateral to secure the payment of such obligation
and, in any event, the Company will have full recourse against the Participant
under the promissory note notwithstanding any pledge of the Participant’s Shares
or other collateral. In connection with any pledge of the Shares, the
Participant will be required to execute and deliver a written pledge agreement
in such form as the Committee will from time to time approve. The Shares
purchased with the promissory note may be released from the pledge on a pro rata
basis as the promissory note is paid.

18. EXCHANGE AND BUYOUT OF AWARDS. Without prior stockholder approval, the
Committee may, with the consent of the respective Participants (unless not
required pursuant to Section 5.9 of the Plan), pay cash or issue new Awards in
exchange for the surrender and cancellation of any, or all, outstanding Awards.

19. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable U.S. and
foreign federal and state securities and exchange control laws, rules and
regulations of any governmental body, and the requirements of any stock exchange
or automated quotation system upon which the Shares may then be listed or
quoted, as they are in effect on the date of grant of the Award and also on the
date of exercise or other issuance. Notwithstanding any other provision in this
Plan, the Company will have no obligation to issue or deliver certificates for
Shares under this Plan prior to: (a) obtaining any approvals from governmental
agencies that the Company determines are necessary or advisable; and/or
(b) completion of any registration or other qualification of such Shares under
any state or federal or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable. The Company will be under no
obligation to register the Shares with the SEC or to effect compliance with the
registration, qualification or listing requirements of any foreign or state
securities laws, exchange control laws, stock exchange or automated quotation
system, and the Company will have no liability for any inability or failure to
do so.

20. NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent, Subsidiary or Affiliate or limit in any way the right of
the Company or any Parent, Subsidiary or Affiliate to terminate Participant’s
employment or other relationship at any time.

21. CORPORATE TRANSACTIONS.

21.1. Assumption or Replacement of Awards by Successor. In the event that the
Company is subject to a Corporate Transaction, outstanding Awards acquired under
the Plan shall be subject to the agreement evidencing the Corporate Transaction,
which need not treat all outstanding Awards in an identical manner. Such
agreement, without

 

--------------------------------------------------------------------------------

 

the Participant’s consent, shall provide for one or more of the following with
respect to all outstanding Awards as of the effective date of such Corporate
Transaction:

(a) The continuation of an outstanding Award by the Company (if the Company is
the successor entity).

(b) The assumption of an outstanding Award by the successor or acquiring entity
(if any) of such Corporate Transaction (or by its parents, if any), which
assumption, will be binding on all selected Participants; provided that the
exercise price and the number and nature of shares issuable upon exercise of any
such option or stock appreciation right, or any award that is subject to
Section 409A of the Code, will be adjusted appropriately pursuant to
Section 424(a) of the Code and/or Section 409A of the Code, as applicable.

(c) The substitution by the successor or acquiring entity in such Corporate
Transaction (or by its parents, if any) of equivalent awards with substantially
the same terms for such outstanding Awards (except that the exercise price and
the number and nature of shares issuable upon exercise of any such option or
stock appreciation right, or any award that is subject to Section 409A of the
Code, will be adjusted appropriately pursuant to Section 424(a) of the Code
and/or Section 409A of the Code, as applicable).

(d) The full or partial acceleration of exercisability or vesting and
accelerated expiration of an outstanding Award and lapse of the Company’s right
to repurchase or re-acquire shares acquired under an Award or lapse of
forfeiture rights with respect to shares acquired under an Award.

(e) The settlement of the full value of such outstanding Award (whether or not
then vested or exercisable) in cash, cash equivalents, or securities of the
successor entity (or its parent, if any) with a Fair Market Value equal to the
required amount, followed by the cancellation of such Awards; provided however,
that such Award may be cancelled if such Award has no value, as determined by
the Committee, in its discretion. Subject to Section 409A of the Code, such
payment may be made in installments and may be deferred until the date or dates
the Award would have become exercisable or vested. Such payment may be subject
to vesting based on the Participant’s continued service, provided that the
vesting schedule shall not be less favorable to the Participant than the
schedule under which the Award would have become vested or exercisable. For
purposes of this Section 21.1(e), the Fair Market Value of any security shall be
determined without regard to any vesting conditions that may apply to such
security.

(f) The cancellation of outstanding Awards in exchange for no consideration.

The Board shall have full power and authority to assign the Company’s right to
repurchase or re-acquire or forfeiture rights to such successor or acquiring
corporation. In addition, in the event such successor or acquiring corporation
(if any) refuses to assume, convert, replace or substitute Awards, as provided
above, pursuant to a Corporate Transaction, the Committee will notify the
Participant in writing or electronically that such Award will be exercisable for
a period of time determined by the Committee in its sole discretion, and such
Award will terminate upon the expiration of such period. Awards need not be
treated similarly in a Corporate Transaction.

21.2. Assumption of Awards by the Company. The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either;
(a) granting an Award under this Plan in substitution of such other company’s
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan. Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant. In the event the Company assumes an award granted by another company, the
terms and conditions of such award will remain unchanged (except that the
Purchase Price or the Exercise Price, as the case may be, and the number and
nature of Shares issuable upon exercise or settlement of any such Award will be
adjusted appropriately pursuant to Section 424(a) of the Code and/or
Section 409A of the Code, as applicable). In the event the Company elects to
grant a new Option in substitution rather than assuming an existing option, such
new Option may be granted with a similarly adjusted Exercise Price. Substitute
Awards shall not be deducted from the number of Shares authorized for grant
under the Plan or authorized for grant to a Participant in a calendar year.

 

--------------------------------------------------------------------------------

 

21.3 Non-Employee Directors’ Awards. Notwithstanding any provision to the
contrary herein, in the event of a Corporate Transaction, the vesting of all
Awards granted to Non-Employee Directors shall accelerate and such Awards shall
become exercisable (as applicable) in full prior to the consummation of such
event at such times and on such conditions as the Committee determines.

22. ADOPTION AND STOCKHOLDER APPROVAL. This Plan shall be submitted for the
approval of the Company’s stockholders, consistent with applicable laws, within
twelve (12) months before or after the date this Plan is adopted by the Board.

23. TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided herein,
this Plan will become effective on the Effective Date and will terminate ten
(10) years from the date this Plan is adopted by the Board. This Plan and all
Awards granted hereunder shall be governed by and construed in accordance with
the laws of the State of Delaware (excluding its conflict of law rules).

24. AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate or
amend this Plan in any respect, including, without limitation, amendment of any
form of Award Agreement or instrument to be executed pursuant to this
Plan; provided, however, that the Board will not, without the approval of the
stockholders of the Company, amend this Plan in any manner that requires such
stockholder approval; provided further, that a Participant’s Award shall be
governed by the version of this Plan then in effect at the time such Award was
granted. No termination or amendment of the Plan shall affect any
then-outstanding Award unless expressly provided by the Committee; in any event,
no termination or amendment of the Plan or any outstanding Award may adversely
affect any then outstanding Award without the consent of the Participant, unless
such termination or amendment is necessary to comply with applicable law,
regulation or rule.

25. NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the Board,
the submission of this Plan to the stockholders of the Company for approval, nor
any provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of stock awards and
bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.

26. INSIDER TRADING POLICY. Each Participant who receives an Award shall comply
with any policy adopted by the Company from time to time covering transactions
in the Company’s securities by Employees, officers and/or directors of the
Company.

27. ALL AWARDS SUBJECT TO COMPANY CLAWBACK OR RECOUPMENT POLICY. All Awards
shall, subject to applicable law, be subject to clawback or recoupment pursuant
to any compensation clawback or recoupment policy adopted by the Board or
required by law during the term of Participant’s employment or other service
with the Company that is applicable to executive officers, employees, directors
or other service providers of the Company, and in addition to any other remedies
available under such policy and applicable law, may require the cancelation of
outstanding Awards and the recoupment of any gains realized with respect to
Awards.

28. DEFINITIONS. As used in this Plan, and except as elsewhere defined herein,
the following terms will have the following meanings:

28.1. “Affiliate” means any person or entity that directly or indirectly through
one or more intermediaries controls, or is controlled by, or is under common
control with, the Company, including any general partner, managing member,
officer or director of the Company, in each case as of the date on which, or at
any time during the period for which, the determination of affiliation is being
made. For purposes of this definition, the term “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any person or entity, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management policies of such person or entity, whether through the ownership of
voting securities or by contract or otherwise.

28.2 “Award” means any award under the Plan, including any Option, Restricted
Stock, Stock Bonus, Stock Appreciation Right, Restricted Stock Unit or award of
Performance Shares.

 

--------------------------------------------------------------------------------

 

28.3 “Award Agreement” means, with respect to each Award, the written or
electronic agreement between the Company and the Participant setting forth the
terms and conditions of the Award, and country-specific appendix thereto for
grants to non-U.S. Participants, which shall be in substantially a form (which
need not be the same for each Participant) that the Committee (or in the case of
Award agreements that are not used for Insiders, the Committee’s delegate(s))
has from time to time approved, and will comply with and be subject to the terms
and conditions of this Plan.

28.4 “Award Transfer Program” means any program instituted by the Committee
which would permit Participants the opportunity to transfer any outstanding
Awards to a financial institution or other person or entity approved by the
Committee.

28.5 “Board” means the Board of Directors of the Company.

28.6 “Cause” means (i) Participant’s willful failure substantially to perform
his or her duties and responsibilities to the Company or deliberate violation of
a Company policy; (ii) Participant’s commission of any act of fraud,
embezzlement, dishonesty or any other willful misconduct that has caused or is
reasonably expected to result in material injury to the Company;
(iii) unauthorized use or disclosure by Participant of any proprietary
information or trade secrets of the Company or any other party to whom the
Participant owes an obligation of nondisclosure as a result of his or her
relationship with the Company; or (iv) Participant’s willful breach of any of
his or her obligations under any written agreement or covenant with the Company.
The determination as to whether a Participant’s Service is being terminated for
Cause shall be made in good faith by the Company and shall be final and binding
on the Participant. The foregoing definition does not in any way limit the
Company’s ability to terminate a Participant’s employment or consulting
relationship at any time as provided in Section 20 above, and the term “Company”
will be interpreted to include any Subsidiary or Parent, as appropriate.
Notwithstanding the foregoing, the foregoing definition of “Cause” may, in part
or in whole, be modified or replaced in each individual employment agreement or
Award Agreement with any Participant, provided that such document supersedes the
definition provided in this Section 28.6.

28.7 “Code” means the United States Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.

28.8 “Committee” means the Compensation Committee of the Board or those persons
to whom administration of the Plan, or part of the Plan, has been delegated as
permitted by law.

28.9 “Common Stock” means the common stock of the Company.

28.10 “Company” means Achieve Life Sciences, Inc., or any successor corporation.

28.11 “Consultant” means any natural person, including an advisor or independent
contractor, engaged by the Company or a Parent, Subsidiary or Affiliate to
render services to such entity.

28.12 “Corporate Transaction” means the occurrence of any of the following
events:

(a) any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the total voting power represented by the
Company’s then-outstanding voting securities; provided, however, that for
purposes of this subclause (a) the acquisition of additional securities by any
one Person who is considered to own more than fifty percent (50%) of the total
voting power of the securities of the Company will not be considered a Corporate
Transaction;

(b) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

(c) the consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being

 

--------------------------------------------------------------------------------

 

converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation;

(d) any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Code wherein the stockholders of the Company give up all
of their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the capital
stock of the Company) or

(e) a change in the effective control of the Company that occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by members of the Board whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election. For purpose of this subclause (e), if any Person is considered to be
in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Corporate Transaction.

For purposes of this definition, Persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company. Notwithstanding the foregoing, to the extent that any amount
constituting deferred compensation (as defined in Section 409A of the Code)
would become payable under this Plan by reason of a Corporate Transaction, such
amount shall become payable only if the event constituting a Corporate
Transaction would also qualify as a change in ownership or effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company, each as defined within the meaning of Code Section 409A, as it
has been and may be amended from time to time, and any proposed or final
Treasury Regulations and IRS guidance that has been promulgated or may be
promulgated thereunder from time to time.

28.13. “Director” means a member of the Board.

28.14. “Dividend Equivalent Right” means the right of a Participant, granted at
the discretion of the Committee or as otherwise provided by the Plan, to receive
a credit for the account of such Participant in an amount equal to the cash,
stock or other property dividends in amounts equal equivalent to cash, stock or
other property dividends for each Share represented by an Award held by such
Participant.

28.15. “Disability” means in the case of incentive stock options, total and
permanent disability as defined in Section 22(e)(3) of the Code and in the case
of other Awards, that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.

28.16. “Effective Date” means the date on which this Plan is adopted by the
Board.

28.17. “Employee” means any person, including Officers and Directors, employed
by the Company or any Parent, Subsidiary or Affiliate. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.

28.18. “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended.

28.19. “Exchange Program” means a program pursuant to which outstanding Awards
are surrendered, cancelled or exchanged for cash, the same type of Award or a
different Award (or combination thereof).

28.20. “Exercise Price” means, with respect to an Option, the price at which a
holder may purchase the Shares issuable upon exercise of an Option and with
respect to a SAR, the price at which the SAR is granted to the holder thereof.

28.21. “Fair Market Value” means, as of any date, the value of a share of the
Company’s Common Stock determined as follows:

 

--------------------------------------------------------------------------------

 

(a) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Committee deems reliable;

(b) if such Common Stock is publicly traded but is neither listed nor admitted
to trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in The Wall Street
Journal or such other source as the Committee deems reliable; or

(c) if none of the foregoing is applicable, by the Board or the Committee in
good faith.

28.22. “Insider” means an officer or director of the Company or any other person
whose transactions in the Company’s Common Stock are subject to Section 16 of
the Exchange Act.

28.23. “IRS” means the United States Internal Revenue Service.

28.24. “Non-Employee Director” means a Director who is not an Employee of the
Company or any Parent, Subsidiary or Affiliate.

28.25. “Option” means an award of an option to purchase Shares pursuant to
Section 5.

28.26. “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if each of such corporations other
than the Company owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

28.27. “Participant” means a person who holds an Award under this Plan.

28.28. “Performance Award” means an award covering cash, Shares or other
property granted pursuant to Section 10 or Section 12 of the Plan.

28.29. “Performance Factors” means any of the factors selected by the Committee
and specified in an Award Agreement, from among the following objective
measures, either individually, alternatively or in any combination, applied to
the Company as a whole or any business unit or Subsidiary, either individually,
alternatively, or in any combination, on a GAAP or non-GAAP basis, and measured,
to the extent applicable on an absolute basis or relative to
a pre-established target, to determine whether the performance goals established
by the Committee with respect to applicable Awards have been satisfied:

(a) Profit Before Tax;

(b) Sales;

(c) Expenses;

(d) Billings;

(e) Revenue

(f) Net revenue;

(g) Earnings (which may include earnings before interest and taxes, earnings
before taxes, net earnings, stock-based compensation expenses, depreciation and
amortization);

(h) Operating income;

(i) Operating margin;

 

--------------------------------------------------------------------------------

 

(j) Operating profit;

(k) Controllable operating profit, or net operating profit;

(l) Net profit;

(m) Gross margin;

(n) Operating expenses or operating expenses as a percentage of revenue;

(o) Net income;

(p) Earnings per share;

(q) Total stockholder return;

(r) Market share;

(s) Return on assets or net assets;

(t) The Company’s stock price;

(u) Growth in stockholder value relative to a pre-determined index;

(v) Return on equity;

(w) Return on invested capital;

(x) Cash Flow (including fee cash flow or operating cash flows);

(y) Balance of cash, cash equivalents and marketable securities;

(z) Cash conversion cycle;

(aa) Economic value added;

(bb) Individual confidential business objectives;

(cc) Contract awards or backlog;

(dd) Overhead or other expense reduction;

(ee) Credit rating;

(ff) Completion of an identified special project;

(gg) Completion of a joint venture or other corporate transaction;

(hh) Strategic plan development and implementation;

(ii) Succession plan development and implementation;

(jj) Improvement in workforce diversity;

(kk) Employee satisfaction;

 

--------------------------------------------------------------------------------

 

(ll) Employee retention;

(mm) Customer indicators and/or satisfaction;

(nn) New product invention or innovation;

(oo) Research and development expenses;

(pp) Attainment of research and development milestones;

(qq) Improvements in productivity;

(rr) Bookings;

(ss) Working-capital targets and changes in working capital;

(tt) Attainment of objective operating goals and employee metrics; and

(uu) Any other metric that is capable of measurement as determined by the
Committee.

The Committee may, in recognition of unusual or non-recurring items such as
acquisition-related activities or changes in applicable accounting rules,
provide for one or more equitable adjustments (based on objective standards) to
the Performance Factors to preserve the Committee’s original intent regarding
the Performance Factors at the time of the initial award grant. It is within the
sole discretion of the Committee to make or not make any such equitable
adjustments.

28.30. “Performance Period” means one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Factors will be measured for the purpose
of determining a Participant’s right to, and the payment of, a Performance
Award.

28.31. “Performance Share” means an Award granted pursuant to Section 10 or
Section 12 of the Plan, consisting of a unit valued by reference to a designated
number of Shares, the value of which may be paid to the Participant by delivery
of Shares or, if set forth in the instrument evidencing the Award, of such
property as the Committee shall determine, including, without limitation, cash,
other property, or any combination thereof, upon the attainment of performance
goals, as established by the Committee, and other terms and conditions specified
by the Committee.

28.32. “Performance Unit” means an Award granted pursuant to Section 10 or
Section 12 of the Plan, consisting of a unit valued by reference to a designated
amount of property other than Shares, which value may be paid to the Participant
by delivery of such property as the Committee shall determine, including,
without limitation, cash, Shares, other property, or any combination thereof,
upon the attainment of performance goals, as established by the Committee, and
other terms and conditions specified by the Committee.

28.33. “Permitted Transferee” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece,
nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law (including
adoptive relationships) of the Employee, any person sharing the Employee’s
household (other than a tenant or employee), a trust in which these persons (or
the Employee) have more than 50% of the beneficial interest, a foundation in
which these persons (or the Employee) control the management of assets, and any
other entity in which these persons (or the Employee) own more than 50% of the
voting interests.

28.34. “Plan” means this Achieve Life Sciences, Inc., 2018 Equity Incentive
Plan.

28.35. “Purchase Price” means the price to be paid for Shares acquired under the
Plan, other than Shares acquired upon exercise of an Option or SAR.

 

--------------------------------------------------------------------------------

 

28.36. “Restricted Stock Award” means an award of Shares pursuant to Section 6
or Section 12 of the Plan, or issued pursuant to the early exercise of an
Option.

28.37. “Restricted Stock Unit” means an Award granted pursuant to Section 9 or
Section 12 of the Plan.

28.38. “SEC” means the United States Securities and Exchange Commission.

28.39. “Securities Act” means the United States Securities Act of 1933, as
amended.

28.40. “Service” shall mean service as an Employee, Consultant, Director
or Non-Employee Director, to the Company or a Parent, Subsidiary or Affiliate,
subject to such further limitations as may be set forth in the Plan or the
applicable Award Agreement. An Employee will not be deemed to have ceased to
provide Service in the case of (a) sick leave, (b) military leave, or (c) any
other leave of absence approved by the Company; provided, that such leave is for
a period of not more than 90 days (x) unless reemployment upon the expiration of
such leave is guaranteed by contract or statute, or (y) unless provided
otherwise pursuant to formal policy adopted from time to time by the Company’s
Board and issued and promulgated to employees in writing. In the case of any
Employee on an approved leave of absence or a reduction in hours worked (for
illustrative purposes only, a change in schedule from that of full-time to
part-time), the Committee may make such provisions respecting suspension of or
modification to vesting of the Award while on leave from the employ of the
Company or a Parent, Subsidiary or Affiliate or during such change in working
hours as it may deem appropriate, except that in no event may an Award be
exercised after the expiration of the term set forth in the applicable Award
Agreement. In the event of military or other protected leave, if required by
applicable laws, vesting shall continue for the longest period that vesting
continues under any other statutory or Company approved leave of absence and,
upon a Participant’s returning from such leave (under conditions that would
entitle him or her to protection upon such return under the Uniform Services
Employment and Reemployment Rights Act or other applicable law), he or she shall
be given vesting credit with respect to Awards to the same extent as would have
applied had the Participant continued to provide Service to the Company
throughout the leave on the same terms as he or she was providing Service
immediately prior to such leave. An employee shall have terminated employment as
of the date he or she ceases to provide Service (regardless of whether the
termination is in breach of local employment laws or is later found to be
invalid) and employment shall not be extended by any notice period or garden
leave mandated by local law, provided, however, that a change in status from an
employee to a consultant or advisor shall not terminate the service provider’s
Service, unless determined by the Committee, in its discretion. The Committee
will have sole discretion to determine whether a Participant has ceased to
provide Service and the effective date on which the Participant ceased to
provide Service.

28.41. “Shares” means shares of Common Stock and the common stock of any
successor entity.

28.42. “Stock Appreciation Right” means an Award granted pursuant to Section 8
or Section 12 of the Plan.

28.43. “Stock Bonus” means an Award granted pursuant to Section 7 or Section 12
of the Plan.

28.44. “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

28.45. “Treasury Regulations” means regulations promulgated by the United States
Treasury Department.

28.46. “Unvested Shares” means Shares that have not yet vested or are subject to
a right of repurchase in favor of the Company (or any successor thereto).




 

--------------------------------------------------------------------------------

 

NOTICE OF STOCK OPTION GRANT
(UNITED STATES, CANADA, UNITED KINGDOM)

ACHIEVE LIFE SCIENCES, INC.
2018 EQUITY INCENTIVE PLAN
GRANT NUMBER:  

Unless otherwise defined herein, the terms defined in the Achieve Life Sciences,
Inc. (the “Company”), 2018 Equity Incentive Plan (the “Plan”) shall have the
same meanings in this Notice of Stock Option Grant (the “Notice of Grant”) and
the attached Stock Option Agreement, including any special terms and conditions
for your country set forth in the appendix attached thereto (collectively, the
“Option Agreement”). You have been granted an Option to purchase shares of
Common Stock of the Company under the Plan subject to the terms and conditions
of the Plan, this Notice of Grant and the Option Agreement.

 

Name:

 

 

Address:

 

 

Number of Shares:

 

 

Exercise Price Per Share:

 

 

Date of Grant:

 

 

Vesting Commencement Date:

 

 

Type of Option:

____ Non-Qualified Stock Option
____ Incentive Stock Option

 

Expiration Date:

_____________; this Option expires earlier if your Service terminates earlier,
as described in the Option Agreement.

 

Vesting Schedule:  

[Sample vesting language:] [This Option becomes exercisable with respect to the
first 25% of the Shares subject to this Option when you complete 12 months of
Service from the Vesting Commencement Date.  Thereafter, this Option becomes
exercisable with respect to an additional 1/48th of the Shares subject to this
Option when you complete each month of Service.] [Note:  actual vesting language
to match vesting schedule approved by the Board or Committee]

 

Additional Terms:

If your address set forth above is an address located outside the United States,
the additional terms and conditions set forth on an Appendix attached hereto (as
executed by the Company) are applicable and are incorporated herein by
reference.  (No Appendix need be attached if your address set forth above is an
address located within the United States.)

(Signature page follows.)


 

--------------------------------------------------------------------------------

 

You understand that your employment or consulting relationship with the Company
or a Parent, Subsidiary or Affiliate is for an unspecified duration, can be
terminated at any time, and that nothing in this Notice of Grant, the Option
Agreement or the Plan changes the nature of that relationship.  By accepting
this Option, you and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan, this Notice of Grant and the
Option Agreement.  By accepting this Option, you consent to the electronic
delivery and acceptance as further set forth in the Option Agreement.

 

PARTICIPANT

 

By: 
Name:

ACHIEVE LIFE SCIENCES, INC.

 

By: 
Name: 
Title:

 

 

--------------------------------------------------------------------------------

 

STOCK OPTION AGREEMENT
ACHIEVE LIFE SCIENCES, INC.
2018 EQUITY INCENTIVE PLAN

 

You have been granted an Option by Achieve Life Sciences, Inc. (the “Company”),
under the 2018 Equity Incentive Plan (the “Plan”) to purchase Shares (the
“Option”), subject to the terms, restrictions and conditions of the Plan, the
Notice of Stock Option Grant (the “Notice of Grant”) and this Stock Option
Agreement, including any special terms and conditions for your country set forth
in the appendix attached hereto (the “Appendix”) (collectively, the
“Agreement”).

1.Grant of Option.  You have been granted the Option for the number of Shares
set forth in the Notice of Grant at the Exercise Price per Share set forth in
the Notice of Grant.  In the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Agreement, the terms
and conditions of the Plan shall prevail.

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code.  However, if this Option is intended to be an ISO, to the extent that
it exceeds the $100,000 limit under Code Section 422(d), it shall be treated as
a Nonqualified Stock Option (“NSO”).

2.Termination.

(a)General Rule.  If your Service terminates for any reason except death or
Disability, and other than for Cause, then this Option will expire at the close
of business at Company headquarters on the date three months after your
termination of Service (subject to the expiration detailed in Section 6).  If
your Service is terminated for Cause, this Option will expire upon the date of
such termination.

You acknowledge and agree that the vesting schedule set forth in the Notice of
Grant may change prospectively in the event that your service status changes
between full and part-time status in accordance with Company policies relating
to work schedules and vesting of awards.  You acknowledge that the vesting of
the Shares pursuant to this Agreement is earned only by continuing Service.

(b)Death; Disability.  If you die before your Service terminates (or you die
within three months of your termination of Service other than for Cause), then
this Option will expire at the close of business at Company headquarters on the
date 12 months after the date of death (subject to the expiration detailed in
Section 6).  If your Service terminates because of your Disability, then this
Option will expire at the close of business at Company headquarters on the date
12 months after your termination date (subject to the expiration detailed in
Section 6).

(c)Termination Date.  For purposes of this Option, your Service will be
considered terminated as of the date you are no longer actively providing
services to the Company or a Parent, Subsidiary or Affiliate (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of labor laws in the jurisdiction where you are employed or engaged or
the terms of your employment or consulting agreement, if any), and your period
of

 

--------------------------------------------------------------------------------

 

Service will not include any contractual notice period or any period of “garden
leave” or similar period mandated under labor laws in the jurisdiction where you
are employed or engaged or the terms of your employment or consulting agreement,
if any.  The Committee shall have the exclusive discretion to determine when you
are no longer actively providing services for purposes of this Option (including
whether you may still be considered to be providing services while on a leave of
absence).

(d)No Notice.  You are responsible for keeping track of these exercise periods
following your termination of Service for any reason.  The Company will not
provide further notice of such periods.  In no event shall this Option be
exercised later than the Expiration Date set forth in the Notice of Grant.

3.Exercise of Option.

(a)Right to Exercise.  This Option is exercisable during its term in accordance
with the vesting schedule set forth in the Notice of Grant and the applicable
provisions of the Plan and this Agreement.  In the event of your death,
Disability, or other cessation of Service, the exercisability of the Option is
governed by the applicable provisions of the Plan, the Notice of Grant and this
Agreement.  This Option may not be exercised for a fraction of a Share.

(b)Method of Exercise.  This Option is exercisable by delivery of an exercise
notice in a form specified by the Company (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan.  The Exercise Notice shall be delivered in person, by
mail, via electronic mail or facsimile or by other authorized method to the
Secretary of the Company or other person designated by the Company.  The
Exercise Notice shall be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares.  This Option shall be deemed to be exercised upon
receipt by the Company of a fully executed Exercise Notice accompanied by the
aggregate Exercise Price and any applicable withholding of Tax-Related Items as
detailed in Section 8 below.

(c)Exercise by Another.  If another person wants to exercise this Option after
it has been transferred to him or her in compliance with this Agreement, that
person must prove to the Company’s satisfaction that he or she is entitled to
exercise this Option.  That person must also complete the proper Exercise Notice
form (as described above) and pay the Exercise Price (as described below) and
any applicable withholding of Tax-Related Items as described below.

4.Method of Payment.  Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at your election:

(a)your personal check, wire transfer, or a cashier’s check;

(b)for U.S. taxpayers only: certificates for shares of Company stock that you
own, along with any forms needed to effect a transfer of those shares to the
Company; the value of the shares, determined as of the effective date of the
Option exercise, will be applied to the Exercise Price.  Instead of surrendering
shares of Company stock, you may attest to the ownership of those shares on a
form provided by the Company and have the same number of shares subtracted

 

--------------------------------------------------------------------------------

 

from the Exercised Shares issued to you.  However, you may not surrender, or
attest to the ownership of, shares of Company stock in payment of the Exercise
Price of your Option if your action would cause the Company to recognize
compensation expense (or additional compensation expense) with respect to this
Option for financial reporting purposes;

(c)cashless exercise through irrevocable directions to a securities broker
approved by the Company to sell all or part of the Exercised Shares and to
deliver to the Company from the sale proceeds an amount sufficient to pay the
Exercise Price and any withholding of Tax-Related Items.  The balance of the
sale proceeds, if any, will be delivered to you.  The directions must be given
by signing a special notice of exercise form provided by the Company; or

(d)other method authorized by the Company.

5.Non-Transferability of Option.  In general, except as provided below, only you
may exercise this Option prior to your death.  You may not transfer or assign
this Option, except as provided below.  For instance, you may not sell this
Option or use it as security for a loan.  If you attempt to do any of these
things, this Option will immediately become invalid.  

However, if you are a U.S. taxpayer, you may dispose of this Option in your will
or in a beneficiary designation.  If you are a U.S. taxpayer and this Option is
designated as a NSO in the Notice of Grant, then the Committee may, in its sole
discretion, allow you to transfer this Option as a gift to one or more family
members.  For purposes of this Agreement, “family member” means a child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in- law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law (including adoptive
relationships), any individual sharing your household (other than a tenant or
employee), a trust in which one or more of these individuals have more than 50%
of the beneficial interest, a foundation in which you or one or more of these
persons control the management of assets, and any entity in which you or one or
more of these persons own more than 50% of the voting interest.  In addition, if
you are a U.S. taxpayer and this Option is designated as a NSO in the Notice of
Grant, then the Committee may, in its sole discretion, allow you to transfer
this Option to your spouse or former spouse pursuant to a domestic relations
order in settlement of marital property rights.  The Committee will allow you to
transfer this Option only if both you and the transferee(s) execute the forms
prescribed by the Committee, which include the consent of the transferee(s) to
be bound by this Agreement.  

This Option may not be transferred in any manner other than by will or by the
laws of descent or distribution or court order and may be exercised during the
lifetime of you only by you, your guardian, or legal representative, as
permitted in the Plan and applicable local laws.  The terms of the Plan and this
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of you.

6.Term of Option.  This Option shall in any event expire on the expiration date
set forth in the Notice of Grant, which date is ten years after the grant date
(five years after the grant date if this Option is designated as an ISO in the
Notice of Grant and Section 5.3 of the Plan applies).

 

--------------------------------------------------------------------------------

 

7.Tax Consequences.  You should consult a tax adviser for tax consequences
relating to this Option in the jurisdiction in which you are subject to
tax.  YOU SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR
DISPOSING OF THE SHARES.

(a)Exercising the Option.  You will not be allowed to exercise this Option
unless you make arrangements acceptable to the Company to pay any withholding of
Tax-Related Items.  

(b)Notice of Disqualifying Disposition of ISO Shares.  If you sell or otherwise
dispose of any of the Shares acquired pursuant to an ISO on or before the later
of (i) two years after the grant date, or (ii) one year after the exercise date,
you shall immediately notify the Company in writing of such disposition.  You
agree that you may be subject to income tax withholding by the Company on the
compensation income recognized from such early disposition of ISO Shares by
payment in cash or out of the current compensation paid to you.

8.Responsibility for Taxes.  Regardless of any action the Company or, if
different, your actual employer (the “Employer”) takes with respect to any or
all income tax, social insurance contributions, payroll tax, fringe benefits
tax, payment on account or other tax-related withholding (“Tax-Related Items”),
you acknowledge that the ultimate liability for all Tax-Related Items legally
due by you is and remains your responsibility and that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of this Option, including
the grant, vesting or exercise of this Option, the subsequent sale of Shares
acquired pursuant to such exercise and the receipt of any dividends; and (2) do
not commit to structure the terms of the grant or any aspect of this Option to
reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result.  You acknowledge that if you are subject to Tax-Related
Items in more than one jurisdiction, the Company and/or the Employer may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related Item
withholding and payment on account obligations of the Company and/or the
Employer.  In this regard, you authorize the Company and/or the Employer, and
their respective agents, at their discretion, to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer.  With the Company’s
consent, these arrangements may also include, if permissible under local law,
(a) withholding Shares that otherwise would be issued to you when you exercise
this Option, provided that the Company only withholds the amount of Shares
necessary to satisfy the minimum statutory withholding amount, (b) having the
Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf and pursuant to this authorization), (c) your payment of a cash
amount, or (d) any other arrangement approved by the Company; all under such
rules as may be established by the Committee and in compliance with the
Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if applicable;
provided, however, that if you are a Section 16 officer of the Company under the
Exchange Act, then the Committee (as constituted in accordance with Rule 16b-3
under the Exchange Act) shall establish the method of withholding from
alternatives (a)-(d) above, and the Committee shall establish the method prior
to the taxable or withholding event.  The Fair Market

 

--------------------------------------------------------------------------------

 

Value of these Shares, determined as of the effective date of the Option
exercise, will be applied as a credit against the Tax-Related Items.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Shares equivalent.  If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, you
are deemed to have been issued the full number of Shares subject to the vested
RSUs, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items.

Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Plan or your purchase of Shares that
cannot be satisfied by the means previously described.  You acknowledge that the
Company has no obligation to deliver Shares to you until you have satisfied the
obligations in connection with the Tax-Related Items as described in this
Section.

9.Nature of Grant.  In accepting this Option, you acknowledge, understand and
agree that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;

(b)the grant of this Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of stock options, or
benefits in lieu of stock options, even if stock options have been granted in
the past;

(c)all decisions with respect to future stock options or other grants, if any,
will be at the sole discretion of the Company;

(d)you are voluntarily participating in the Plan;

(e)this Option and any Shares acquired under the Plan, and the income and value
of same, are not intended to replace any pension rights or compensation;

(f)this Option and any Shares acquired under the Plan, and the income and value
of same, are not part of normal or expected compensation for purpose of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or payments or welfare benefits or similar payments;

(g)unless otherwise agreed with the Company, this Option and any Shares acquired
under the Plan, and the income and value of same, are not granted as
consideration for, or in connection with, any Service you may provide as a
director of any Parent, Subsidiary or Affiliate;

 

--------------------------------------------------------------------------------

 

(h)the future value of the Shares underlying this Option is unknown,
indeterminable, and cannot be predicted with certainty;

(i)if the underlying Shares do not increase in value, this Option will have no
value;

(j)if you exercise this Option and acquire Shares, the value of such Shares may
increase or decrease in value, even below the Exercise Price;

(k)no claim or entitlement to compensation or damages shall arise from
forfeiture of this Option resulting from the termination of your Service (for
any reason whatsoever, whether or not later found to be invalid or in breach of
labor laws in the jurisdiction where you are employed or engaged or the terms of
your employment or service agreement, if any), and in consideration of the grant
of this Option to which you are otherwise not entitled, you irrevocably agree
never to institute any claim against the Company, the Employer or any Parent,
Subsidiary or Affiliate, waive your ability, if any, to bring any such claim,
and release the Company, the Employer or any Parent, Subsidiary or Affiliate
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claim; and

(l)if you are providing Service outside the United States, neither the Employer,
the Company nor any Parent, Subsidiary or Affiliate shall be liable for any
foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of this Option or of any amounts due to
you pursuant to the exercise of this Option or the subsequent sale of any Shares
acquired upon exercise.

10.Data Privacy.  You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other Option grant materials by and
among, as applicable, the Employer, the Company and any Parent, Subsidiary or
Affiliate for the exclusive purpose of implementing, administering and managing
your participation in the Plan.

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all stock options or any other
entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.

You understand that Data will be transferred to third parties in connection with
the implementation, administration and management of the Plan.  You understand
that the recipients of Data may be located in the United States or elsewhere,
and that the recipient’s country (e.g., the United States) may have different
data privacy laws and protections than your country.  You understand that if you
reside outside the United States, he or she may request a list with the names
and addresses of any potential recipients of Data by contacting your local human
resources representative.  You authorize the Company and any other possible
recipients which may assist

 

--------------------------------------------------------------------------------

 

the Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing your participation in the Plan.  You understand that Data will be
held only as long as is necessary to implement, administer and
manage your participation in the Plan.  You understands that if you reside
outside the United States, you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative.  Further, you understand that you are providing the consents
herein on a purely voluntary basis.  If you do not consent, or if you later seek
to revoke your consent, your Service status and career with the Employer will
not be adversely affected; the only consequence of refusing or
withdrawing your consent is that Company would not be able to grant you stock
options or other equity awards or administer or maintain such
awards.  Therefore, you understand that refusing or withdrawing your consent may
affect your ability to participate in the Plan.  For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.

11.Acknowledgement.  The Company and you agree that this Option is granted under
and governed by the Notice of Grant, this Agreement and the provisions of the
Plan (incorporated herein by reference).  You: (i) acknowledge receipt of a copy
of the Plan prospectus, (ii) represent that you have carefully read and are
familiar with the provisions in the grant documents, and (iii) hereby accept
this Option subject to all of the terms and conditions set forth in this
Agreement and those set forth in the Plan and the Notice of Grant.  You hereby
agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice of Grant and this Agreement.

12.Consent to Electronic Delivery and Acceptance of All Plan Documents and
Disclosures.  By your acceptance of this Option, you consent to the electronic
delivery of the Notice of Grant, this Agreement, account statements, Plan
prospectuses required by the SEC, U.S. financial reports of the Company, and all
other documents that the Company is required to deliver to its stockholders
(including, without limitation, annual reports and proxy statements) or other
communications or information related to this Option.  Electronic delivery may
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Company’s discretion.  You
acknowledge that you may receive from the Company a paper copy of any documents
delivered electronically at no cost if you contact the Company by telephone,
through a postal service or electronic mail at [insert email].  You further
acknowledge that you will be provided with a paper copy of any documents
delivered electronically if electronic delivery fails; similarly, you understand
that you must provide on request to the Company or any designated third party a
paper copy of any documents delivered electronically if electronic delivery
fails. You agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.  Also, you understand that your consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at [insert email]. Finally, you understand that you
are not required to consent to electronic delivery.

 

--------------------------------------------------------------------------------

 

13.Compliance with Laws and Regulations.  The exercise of this Option will be
subject to and conditioned upon compliance by the Company and you with all
applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer, which compliance the Company shall, in its absolute
discretion, deem necessary or advisable.  You understand that the Company is
under no obligation to register or qualify the Common Stock with any state,
federal or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the Shares.  Further, you
agree that the Company shall have unilateral authority to amend the Plan and
this Agreement without your consent to the extent necessary to comply with
securities or other laws applicable to issuance of Shares.  Finally, the Shares
issued pursuant to this Agreement shall be endorsed with appropriate legends, if
any, determined by the Company.

14.No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying
Shares.  You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

15.Governing Law; Venue.  This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.  For purposes of
litigating any dispute that may arise directly or indirectly from the Plan, the
Notice of Grant and this Agreement, the parties hereby submit and consent to
litigation in the exclusive jurisdiction of the State of California and agree
that any such litigation shall be conducted only in the courts of California in
San Diego County, California or the federal courts of the United States for the
Southern District of California and no other courts.

16.Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its
terms.  

17.No Rights as Employee, Director or Consultant.  Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent, Subsidiary or Affiliate of the Company, to terminate your Service, for
any reason, with or without Cause.

18.Adjustment.  In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of Shares covered by this Option and the
Exercise Price per Share may be adjusted pursuant to the Plan.

19.Lock-Up Agreement.  In connection with the initial public offering of the
Company’s securities and upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, you hereby agree
not to sell, make any short sale of, loan, grant any Option for the purchase of,
or otherwise dispose of any securities of the

 

--------------------------------------------------------------------------------

 

Company however and whenever acquired (other than those included in the
registration) without the prior written consent of the Company or such
underwriters, as the case may be, for such period of time (not to exceed one
hundred eighty (180) days) from the effective date of such registration as may
be requested by the Company or such managing underwriters and to execute an
agreement reflecting the foregoing as may be requested by the underwriters at
the time of the public offering; provided however that, if during the last
seventeen (17) days of the restricted period the Company issues an earnings
release or material news or a material event relating to the Company occurs, or
prior to the expiration of the restricted period the Company announces that it
will release earnings results during the sixteen (16)-day period beginning on
the last day of the restricted period, then, upon the request of the managing
underwriter, to the extent required by any FINRA rules, the restrictions imposed
by this Section shall continue to apply until the end of the third trading day
following the expiration of the fifteen (15)-day period beginning on the
issuance of the earnings release or the occurrence of the material news or
material event.  In no event will the restricted period extend beyond two
hundred sixteen (216) days after the effective date of the registration
statement.

20.Award Subject to Company Clawback or Recoupment.  To the extent permitted by
applicable law, the Option shall be subject to clawback or recoupment pursuant
to any clawback or recoupment policy adopted by the Board or required by law
during the term of your employment or other Service that is applicable to
you.  In addition to any other remedies available under such policy, applicable
law may require the cancellation of your Option (whether vested or unvested) and
the recoupment of any gains realized with respect to your Option.

21.Entire Agreement; Enforcement of Rights.  This Agreement, the Plan and the
Notice of Grant constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning this
Option are superseded. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, shall be effective unless in
writing and signed by the parties to this Agreement. The failure by either party
to enforce any rights under this Agreement shall not be construed as a waiver of
any rights of such party.

22.Insider Trading Restrictions/Market Abuse Laws.  You acknowledge that you may
be subject to insider trading restrictions and/or market abuse laws, which may
affect your ability to acquire or sell the Shares or rights to Shares under the
Plan during such times as you are considered to have “inside information”
regarding the Company (as defined by the laws in your country).  Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. You acknowledge that it is your responsibility to comply with
any applicable restrictions, and you are advised to speak to your personal
advisor on this matter.

23.Language.  If you have received this Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.

24.Appendix. Notwithstanding any provisions in this Agreement, this Option shall
be subject to any special terms and conditions set forth in any Appendix hereto
for your country.  

 

--------------------------------------------------------------------------------

 

Moreover, if you relocate to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to you, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Agreement.

25.Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on your participation in the Plan, on this Option and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

26.Waiver.  You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other Participant.

BY ACCEPTING THIS OPTION, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

 

 

--------------------------------------------------------------------------------

 

APPENDIX

 

ADDITIONAL TERMS AND CONDITIONS TO
STOCK OPTION AGREEMENT
ACHIEVE LIFE SCIENCES, INC.
2018 EQUITY INCENTIVE PLAN

 

Capitalized terms, unless explicitly defined in this Appendix, shall have the
meanings given to them in the Stock Option Agreement, the Notice of Grant or in
the Plan.

Terms and Conditions

This Appendix includes special terms and conditions that govern this Option if
you reside and/or work in one of the countries listed below.  If you are a
citizen or resident (or are considered as such for local law purposes) of a
country other than the country in which you are currently residing and/or
working, or if you transfer to another country after receiving this Option, the
Company shall, in its discretion, determine to what extent the special terms and
conditions contained herein shall be applicable to you.

Notifications

This Appendix also includes information regarding securities, exchange control,
tax and certain other issues of which you should be aware with respect to your
participation in the Plan.  The information is based on the securities, exchange
control, tax and other laws in effect in the respective countries as of October
2017.  Such laws are often complex and change frequently.  As a result, the
Company strongly recommends that you not rely on the information contained
herein as the only source of information relating to the consequences of your
participation in the Plan because the information may be out of date at the time
you exercise this Option or at the time you sell any Shares acquired under the
Plan.  In addition, the information is general in nature and may not apply to
your particular situation, and the Company is not in a position to assure you of
any particular result.  Therefore, you are advised to seek appropriate
professional advice as to how the relevant laws in your country may apply to
your individual situation.

If you are a citizen or resident (or are considered as such for local tax
purposes) of a country other than the country in which you are currently
residing and/or working, or if you transfer to another country after the grant
of this Option, the information contained herein may not be applicable to you in
the same manner.

CANADA

Terms and Conditions

Manner of Exercising Option.

Due to regulatory requirements, you are prohibited from surrendering
certificates for Shares that you already own to pay the Exercise Price or any
Tax-Related Items in connection with the exercise of your Shares.

 

--------------------------------------------------------------------------------

 

You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan.  You further
authorize the Employer, the Company and Parent, Subsidiaries and Affiliates and
the administrator of the Plan to disclose and discuss the Plan with their
advisors.  You further authorize the Employer to record such information and to
keep such information in your employee file.

Language Consent.

The following provisions will apply if you are a resident of Quebec:

The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procedures judiciaries intentées, directement ou indirectement, relativement à
la présente convention.

UNITED KINGDOM

Terms and Conditions

Data privacy

The following provision replaces Section 10 of the Global Stock Option Grant
Agreement:

To the satisfaction and on the direction of the Committee, all operations of the
Plan and this Option (at the time of its grant and as necessary thereafter)
shall include or be supported by appropriate agreements, notifications and
arrangements in respect of  Data and its use and processing under the Plan, in
order to secure:

 

(a)     the reasonable freedom of the Employer, the Company and any Parent or
Subsidiary (together, the "Group"), as appropriate, to operate the Plan and for
connected purposes; and

 

(b)     compliance with the data protection requirements applicable from time to
time, including, without limitation:

 

(aa)  the Data Protection Act 1998;

(bb) Regulation EU 2016/679 of the European Parliament and of the Council of 27
April 2016 (the "GDPR"); and

 

--------------------------------------------------------------------------------

 

(cc)  the Group's relevant policies and practices.

The above shall include, and other provision may also be made as the Committee
decides:

 

(a)        the collection, use, processing and transfer of your Data by any
member of the Group or any Affiliate or third parties in connection with the
implementation, administration and management of the Plan;

 

(b)        the transfer of your Data amongst themselves by members of the Group
or any Affiliate or third parties in connection with the implementation,
administration and management of the Plan;

 

(c)        the use of such Data by any such person for any appropriate purpose;
and

 

(d)        as reasonably necessary, the transfer to and retention of your Data
by third parties in connection with the implementation, administration and
management of the Plan (whether or not any such third party is situated outside
the European Economic Area) for or in connection with any appropriate purpose,
on such terms and by such means as may be required by applicable data protection
law and guidance.

 

A data privacy notice, in a form approved by the Committee, setting out
applicable provisions in respect of Data, and any related information or
disclosure that may be required or appropriate, [was provided to you on [DATE]]
/ [accompanies this Option Agreement and you acknowledge receipt of that
notice].  Further information, disclosures or other measures in respect of Data
and your participation in the Plan may be notified to you in future, as may be
required.

 

"Data" for these purposes includes, but is not limited to your name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all stock options or any other
entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor and any other personal information which could
identify you.

Responsibility for Taxes.

The following provision supplements Section 8 of the Global Stock Option
Agreement:

If payment or withholding of the income tax is due in connection with the Option
and is not made within ninety (90) days after the end of the year in which the
event giving rise to the income tax liability occurs or such other period
specified in Section 222(1)(c) of the ITEPA 2003 (the “Due Date”), the amount of
any uncollected income tax will constitute a loan owed by you to the Employer,
effective on the Due Date.  You agree that the loan will bear interest at
then-current Official Rate of Her Majesty’s Revenue and Customs (“HMRC”), it
will be immediately due and repayable, and the Company or the Employer may
recover it at any time thereafter by any of the means referred to in the
Agreement.

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the U.S. Securities Exchange Act
of 1934, as amended), you will not be eligible for such a loan to cover the
income tax due as described above.  In the event that you are a director or
executive officer and the income tax is not collected from or paid by you by the
Due Date, the amount of any uncollected tax will constitute a benefit to you on
which additional income tax and National Insurance Contributions (“NICs”) will
be payable.  You acknowledge that the Company or the Employer may recover any
such additional income tax and NICs at any time thereafter by any of the means
referred to in the Agreement.  You will also be responsible for reporting and
paying any income tax and NICs due on this additional benefit directly to HMRC
under the self-assessment regime.

Employer NICs.

As a condition of participation in the Plan, you agree and undertake to the
Company and to the Employer to accept any liability for secondary Class 1
National Insurance Contributions that may be payable by the Company or the
Employer (or any successor to the Company or the Employer) in connection with
the Option and any event giving rise to Tax-Related Items (the “Employer
NICs”).  The Employer NICs may be collected by the Company or the Employer using
any of the methods described in the Plan or in Section 8 of the Global Stock
Option Agreement.

You further agree, if required to do so, to execute a joint election with the
Company and/or the Employer (a “Joint Election”), the form of such Joint
Election being formally approved by HMRC, and any other consent or elections
required by the Company or the Employer in respect of the Employer NICs
liability.  You further agree to execute such other elections as may be required
by any successor to the Company and/or the Employer for the purpose of
continuing the effectiveness of your Joint Election.

 

* * *




 

--------------------------------------------------------------------------------

 

NOTICE OF RESTRICTED STOCK UNIT AWARD
(UNITED STATES, CANADA, UNITED KINGDOM)

ACHIEVE LIFE SCIENCES, INC.

2018 EQUITY INCENTIVE PLAN

GRANT NUMBER:  

Unless otherwise defined herein, the terms defined in the Achieve Life Sciences,
Inc. (the “Company”), 2018 Equity Incentive Plan (the “Plan”) shall have the
same meanings in this Notice of Restricted Stock Unit Award (the “Notice”) and
the attached Award Agreement (Restricted Stock Unit Agreement, including any
special terms and conditions for your country set forth in the appendix attached
thereto (collectively, the “RSU Agreement”)).  You (“you”) have been granted an
award of Restricted Stock Units (“RSUs”) under the Plan subject to the terms and
conditions of the Plan, this Notice and the attached RSU Agreement.

 

Name:

 

 

Address:

 

 

Number of RSUs:

 

 

Date of Grant:

 

 

Vesting Commencement Date:

 

 

Expiration Date:

The settlement of all vested RSUs granted hereunder.  The RSUs expire earlier if
your Service terminates earlier, as described in the RSU Agreement.

 

Vesting Schedule:  

[Sample vesting language:] [25% of the total number of RSUs will vest on the
twelve month anniversary of the Vesting Commencement Date and 25% of the total
number of RSUs will vest on each annual anniversary thereafter so long as your
Service continues.][Note:  actual vesting language to match vesting schedule
approved by the Board or Committee]

 

Additional Terms:

If your address set forth above is an address located outside the United States,
the additional terms and conditions set forth on an Appendix attached hereto (as
executed by the Company) are applicable and are incorporated herein by
reference.  (No Appendix need be attached if your address set forth above is an
address located within the United States.)

(Signature page follows.)


 

--------------------------------------------------------------------------------

 

You acknowledge that the vesting of the RSUs pursuant to this Notice is earned
only by continuing Service.  By accepting this award, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Plan, this Notice and the RSU Agreement.  By accepting this award of RSUs, you
consent to the electronic delivery and acceptance as further set forth in the
RSU Agreement.

PARTICIPANT

 

By: 
Name:

ACHIEVE LIFE SCIENCES, INC.

 

By: 
Name: 
Title:

 

 

--------------------------------------------------------------------------------

 

RESTRICTED STOCK UNIT AGREEMENT

ACHIEVE LIFE SCIENCES, INC.

2018 EQUITY INCENTIVE PLAN

 

You have been granted Restricted Stock Units (“RSUs”) by Achieve Life Sciences,
Inc. (the “Company”), subject to the terms, restrictions and conditions of the
Plan, the Notice of Restricted Stock Unit Award (the “Notice”) and this
Restricted Stock Unit Agreement, including any special terms and conditions for
your country set forth in the appendix attached hereto (the “Appendix”)
(collectively, this “RSU Agreement”).

1.Nature of Grant.  In accepting this award of RSUs, you acknowledge, understand
and agree that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b)the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;

(c)all decisions with respect to future RSUs or other grants, if any, will be at
the sole discretion of the Company;

(d)you are voluntarily participating in the Plan;

(e)the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not intended to replace any pension rights or compensation;

(f)the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(g)unless otherwise agreed with the Company, the RSUs and any Shares acquired
under the Plan, and the income and value of same, are not granted as
consideration for, or in connection with, any service you may provide as a
director of the Company, or a Parent or Subsidiary of the Company;

(h)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of your Service (for any
reason whatsoever whether or not later found to be invalid or in breach of labor
laws in the jurisdiction where you are providing Service or the terms of your
employment or service agreement, if any), and in consideration of the grant of
the RSUs to which you are otherwise not entitled, you irrevocably agree never to
institute any claim against the Company, the Employer (as defined below), or any
other Parent or

 

--------------------------------------------------------------------------------

 

Subsidiary of the Company, waive your ability, if any, to bring any such claim,
and release the Company, the Employer and its Parent or Subsidiaries from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, you shall
be deemed irrevocably to have agreed not to pursue such claim and agree to
execute any and all documents necessary to request dismissal or withdrawal of
such claim; and

(j)the following provisions apply only if you are providing Service outside the
United States:

(i)the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation or salary for any purpose;
and

(ii)neither the Company, the Employer nor any Parent or Subsidiary of the
Company shall be liable for any foreign exchange rate fluctuation between your
local currency and the United States Dollar that may affect the value of the
RSUs or the subsequent sale of any Shares acquired upon settlement.

2.Settlement.  Settlement of RSUs shall be made in the same calendar year as the
applicable date of vesting under the vesting schedule set forth in the Notice;
provided, however, that if the vesting date under the vesting schedule set forth
in the Notice is in December, then settlement of any RSUs that vest in December
shall be within 30 days of vesting.  Settlement of RSUs shall be in
Shares.  Settlement means the delivery to you of the Shares vested under the
RSUs.  Fractional Shares will not be issued.

3.No Stockholder Rights.  Unless and until such time as Shares are issued in
settlement of vested RSUs, you shall have no ownership of the Shares allocated
to the RSUs and shall have no right to dividends or to vote such Shares.

4.Dividend Equivalents.  Dividends, if any (whether in cash or Shares), shall
not be credited to you.

5.No Transfer.  RSUs may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of in any manner other than by will or by
the laws of descent or distribution or court order or unless otherwise permitted
by the Committee on a case-by-case basis.

6.Termination.  If your Service terminates for any reason, all unvested RSUs
shall be forfeited to the Company forthwith, and all rights you have to such
RSUs shall immediately terminate, without payment of any consideration to
you.  For purposes of this award of RSUs, your Service will be considered
terminated as of the date you are no longer providing Service (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of labor laws in the jurisdiction where you are employed or the terms of
your employment or service agreement, if any) and will not be extended by any
notice period mandated under local employment laws (e.g., Service would not
include a period of “garden leave” or similar period).  In case of any dispute
as to whether your termination of Service has occurred, the Committee shall have
sole discretion to determine whether such termination has occurred (including
whether you may still be considered to be providing Services while on a leave of
absence) and the effective date of such termination.

 

--------------------------------------------------------------------------------

 

7.Tax Consequences.  You acknowledge that there will be certain consequences
with regard to income tax, national or social insurance contributions, payroll
tax, fringe benefits tax, payment on account or other tax-related items
(“Tax-Related Items”) upon settlement of the RSUs or disposition of the Shares,
if any, received in connection therewith, and you should consult a tax adviser
regarding your tax obligations prior to such settlement or disposition in the
jurisdiction where you are subject to tax.

8.Responsibility for Taxes.  Regardless of any action the Company or, if
different, your actual employer (the “Employer”) takes with respect to any or
all Tax-Related Items withholding or required deductions, you acknowledge that
the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the award, including the grant, vesting or
settlement of the RSUs, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends; and (2) do not commit to structure
the terms of the award or any aspect of the RSUs to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result.  You
acknowledge that if you are subject to Tax-Related Items in more than one
jurisdiction, the Company and/or the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to the settlement of your RSUs, you shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items withholding and payment on account obligations of the Company
and/or the Employer.  In this regard, you authorize the Company and/or the
Employer, and their respective agents, at their discretion, to withhold all
applicable Tax-Related Items legally payable by you from your wages or other
cash compensation paid to you by the Company and/or the Employer. With the
Company’s consent, these arrangements may also include, if permissible under
local law, (a) withholding Shares that otherwise would be issued to you when
your RSUs are settled, provided that the Company only withholds the amount of
Shares necessary to satisfy the minimum statutory withholding amount, (b) having
the Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf pursuant to this authorization), (c) payment by you of an amount
equal to the Tax-Related Items directly by cash, cheque, wire transfer, bank
draft or money order payable to the Company, or (d) any other arrangement
approved by the Company; all under such rules as may be established by the
Committee and in compliance with the Company’s Insider Trading Policy and 10b5-1
Trading Plan Policy, if applicable; provided, however, that if you are a Section
16 officer of the Company under the Exchange Act, then the Committee (as
constituted in accordance with Rule 16b-3 under the Exchange Act) shall
establish the method of withholding from alternatives (a)-(d) above, and the
Committee shall establish the method prior to the taxable or withholding
event.  The Fair Market Value of these Shares, determined as of the effective
date when taxes otherwise would have been withheld in cash, will be applied as a
credit against the Tax-Related Items.  

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Shares equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, you
are

 

--------------------------------------------------------------------------------

 

deemed to have been issued the full number of Shares subject to the vested RSUs,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.

Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Plan or the vesting and settlement of
the RSUs that cannot be satisfied by the means previously described.  You
acknowledge that the Company has no obligation to deliver Shares to you until
you have satisfied the obligations in connection with the Tax-Related Items as
described in this Section.

9.Data Privacy.  You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this RSU Agreement and any other RSU grant materials by and
among, as applicable, the Company, the Employer and any other Parent or
Subsidiaries, for the exclusive purpose of implementing, administering and
managing your participation in the Plan.

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all RSUs or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or outstanding
in your favor (“Data”), for the exclusive purpose of implementing, administering
and managing the Plan.

You understand that Data will be transferred to the stock plan service provider
as may be designated by the Company from time to time, which is assisting the
Company with the implementation, administration and management of the Plan.  You
understand that the recipients of Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than your country.  You understand
that if you reside outside the United States, you may request a list with the
names and addresses of any potential recipients of Data by contacting your local
human resources representative.  You authorize the Company, the designated
broker and any other possible recipients which may assist the Company (presently
or in the future) with implementing, administering and managing the Plan to
receive, possess, use, retain and transfer Data, in electronic or other form,
for the sole purpose of implementing, administering and managing your
participation in the Plan.  You understand that Data will be held only as long
as is necessary to implement, administer and manage your participation in the
Plan.  You understand that if you reside outside the United States, you may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative.  Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, or if you later seek to revoke your consent, your employment status or
service and career with the Employer will not be adversely affected.  The only
adverse consequence of refusing or withdrawing your consent is that the Company
would not be able to grant you RSUs or other equity awards or administer or
maintain such awards. Therefore, you understand that refusing or withdrawing
your consent may affect your ability to participate in the Plan.  For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

 

--------------------------------------------------------------------------------

 

10.Acknowledgement.  The Company and you agree that the RSUs are granted under
and governed by the Notice, this RSU Agreement and the provisions of the
Plan.  You: (i) acknowledge receipt of a copy of the Plan prospectus, (ii)
represent that you have carefully read and are familiar with the provisions in
the grant documents, and (iii) hereby accept the RSUs subject to all of the
terms and conditions set forth in this RSU Agreement and those set forth in the
Notice.  You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan, the Notice and this RSU Agreement.

11.Entire Agreement; Enforcement of Rights.  This RSU Agreement, the Plan and
the Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. No modification of or amendment
to this RSU Agreement, nor any waiver of any rights under this RSU Agreement,
shall be effective unless in writing and signed by the parties to this RSU
Agreement.  The failure by either party to enforce any rights under this RSU
Agreement shall not be construed as a waiver of any rights of such party.

12.Compliance with Laws and Regulations.  The issuance of Shares will be subject
to and conditioned upon compliance by the Company and you with all applicable
state, federal and foreign laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer, which compliance the Company shall, in its absolute discretion, deem
necessary or advisable.  You understand that the Company is under no obligation
to register or qualify the Common Stock with any state, federal or foreign
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of the Shares.  Further, you agree that the
Company shall have unilateral authority to amend the Plan and this RSU Agreement
without your consent to the extent necessary to comply with securities or other
laws applicable to issuance of Shares.  Finally, the Shares issued pursuant to
this RSU Agreement shall be endorsed with appropriate legends, if any,
determined by the Company.

13.No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying
Shares.  You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

14.Governing Law; Venue.  This RSU Agreement, all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.  For purposes of
litigating any dispute that may arise directly or indirectly from the Plan, the
Notice and this RSU Agreement, the parties hereby submit and consent to
litigation in the exclusive jurisdiction of the State of California and agree
that any such litigation shall be conducted only in the courts of California in
San Diego County, California or the federal courts of the United States for the
Southern District of California and no other courts.

15.Severability.  If one or more provisions of this RSU Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that

 

--------------------------------------------------------------------------------

 

the parties cannot reach a mutually agreeable and enforceable replacement for
such provision, then (i) such provision shall be excluded from this RSU
Agreement, (ii) the balance of this RSU Agreement shall be interpreted as if
such provision were so excluded and (iii) the balance of this RSU Agreement
shall be enforceable in accordance with its terms.

16.No Rights as Employee, Director or Consultant.  Nothing in this RSU Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate your Service, for any reason,
with or without Cause.

17.Consent to Electronic Delivery and Acceptance of All Plan Documents and
Disclosures.  By your acceptance of this award of RSUs, you consent to the
electronic delivery of the Notice, this RSU Agreement, the Plan, account
statements, Plan prospectuses required by the SEC, U.S. financial reports of the
Company, and all other documents that the Company is required to deliver to its
stockholders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the RSUs.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. You acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost if you contact
the Company by telephone, through a postal service or electronic mail at [insert
email].  You further acknowledge that you will be provided with a paper copy of
any documents delivered electronically if electronic delivery fails; similarly,
you understand that you must provide on request to the Company or any designated
third party a paper copy of any documents delivered electronically if electronic
delivery fails. You agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company. Also, you understand that your consent may be revoked
or changed, including any change in the electronic mail address to which
documents are delivered (if you have provided an electronic mail address), at
any time by notifying the Company of such revised or revoked consent by
telephone, postal service or electronic mail at [insert email]. Finally, you
understand that you are not required to consent to electronic delivery.

18.Insider Trading Restrictions/Market Abuse Laws.  You acknowledge that,
depending on your country, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect your ability to acquire or sell the
Shares or rights to Shares under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws in your country).  Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. You acknowledge that it is your
responsibility to comply with any applicable restrictions, and you are advised
to speak to your personal advisor on this matter.

19.Language.  If you have received this RSU Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

20.Appendix. Notwithstanding any provisions in this Restricted Stock Unit
Agreement, this award of RSUs shall be subject to any special terms and
conditions set forth in any Appendix hereto for your country.  Moreover, if you
relocate to one of the countries included in the Appendix, the

 

--------------------------------------------------------------------------------

 

special terms and conditions for such country will apply to you, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this RSU Agreement.

21.Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on your participation in the Plan, on the RSUs and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

22.Waiver.  You acknowledge that a waiver by the Company of breach of any
provision of this RSU Agreement shall not operate or be construed as a waiver of
any other provision of this RSU Agreement, or of any subsequent breach by you or
any other Participant.

23.Code Section 409A.  For purposes of this RSU Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Code and the
regulations thereunder (“Section 409A”).  Notwithstanding anything else provided
herein, to the extent any payments provided under this RSU Agreement in
connection with your termination of employment constitute deferred compensation
subject to Section 409A, and you are deemed at the time of such termination of
employment to be a “specified employee” under Section 409A, then such payment
shall not be made or commence until the earlier of (i) the expiration of the
six-month period measured from your separation from service from the Company or
(ii) the date of your death following such a separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to you including, without limitation, the additional
tax for which you would otherwise be liable under Section 409A(a)(1)(B) in the
absence of such a deferral.  To the extent any payment under this RSU Agreement
may be classified as a “short-term deferral” within the meaning of Section 409A,
such payment shall be deemed a short-term deferral, even if it may also qualify
for an exemption from Section 409A under another provision of Section
409A.  Payments pursuant to this section are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

24.Award Subject to Company Clawback or Recoupment.  The RSUs shall be subject
to clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Board or required by law during the term of your
employment or other Service that is applicable to executive officers, Employees,
Directors or other service providers of the Company, and in addition to any
other remedies available under such policy and applicable law may require the
cancellation of your RSUs (whether vested or unvested) and the recoupment of any
gains realized with respect to your RSUs.

BY ACCEPTING THIS AWARD OF RSUS, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.

 

 

--------------------------------------------------------------------------------

 

APPENDIX

 

ADDITIONAL TERMS AND CONDITIONS TO

RESTRICTED STOCK UNIT AGREEMENT

ACHIEVE LIFE SCIENCES, INC.

2018 EQUITY INCENTIVE PLAN

Capitalized terms, unless explicitly defined in this Appendix, shall have the
meanings given to them in the RSU Agreement, the Notice or in the Plan.  

Terms and Conditions

This Appendix includes additional terms and conditions that govern the RSUs
granted to you under the Plan if you reside in one of the countries listed
below.  If you are a citizen or resident (or is considered as such for local law
purposes) of a country other than the country in which you are currently
residing and/or working, or if you transfer to another country after receiving
the RSUs, the Company shall, in its discretion, determine to what extent the
special terms and conditions contained herein shall be applicable to you.

Notifications

This Appendix also includes information regarding securities, exchange control,
tax and certain other issues of which you should be aware with respect to your
participation in the Plan.  The information is based on the securities, exchange
control, tax and other laws in effect in the respective countries as of October
2017.  Such laws are often complex and change frequently.  As a result, the
Company strongly recommends that you not rely on the information in this
Appendix as the only source of information relating to the consequences of your
participation in the Plan because the information may be out of date at the time
that the RSUs vest or you sell Shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to your particular situation and the Company is not in a position to
assure you of a particular result.  Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your individual situation. 

Finally, if you are a citizen or resident (or are considered as such for local
tax purposes) of a country other than the one in which you are currently
residing and/or working, or if you transfer to another country after the grant
of the RSUs, the information contained herein may not be applicable to you in
the same manner.

CANADA

Terms and Conditions

Settlement.

45

--------------------------------------------------------------------------------

 

The following provision supplements Section 2 of the Restricted Stock Unit
Agreement:  Notwithstanding anything to the contrary in the Plan, including
Section 9.2 of the Plan, the RSUs will be settled in Shares only, not cash.

Termination.

The following sentence replaces the second sentence of Section 6 of the
Restricted Stock Unit Agreement:  For purposes of this award of RSUs, your
Service will be considered terminated as of the date that is the earliest to
occur of: (1) the date of termination of Service, (2) the date you receive
notice of termination from the Employer, and (3) the date you are no longer
actively providing services, regardless of any notice period or period of pay in
lieu of such notice required under applicable law (including, but not limited to
statutory law, regulatory law and/or common law).

Language Consent.

The following provisions will apply to you if you are a resident of Quebec:

The parties acknowledge that it is their express wish that the RSU Agreement, as
well as all appendices, documents, notices, and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
Convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.

Data Privacy.

The following provision supplements Section 9 of the Restricted Stock Unit
Agreement:  You hereby authorize the Company and the Company’s representatives
to discuss and obtain all relevant information from all personnel, professional
or non-professional, involved in the administration of the Plan.  You further
authorize the Company, the Employer, its Parent or other Subsidiaries and the
Committee to disclose and discuss the Plan with their advisors.  You further
authorize the Company, the Employer and its Parent or other Subsidiary to record
such information and to keep such information in your employee file.

Notifications

Securities Law Information.

You are permitted to sell Shares acquired under the Plan through the designated
broker appointed under the Plan, if any, provided the sale of the Shares
acquired under Plan takes place outside of Canada through the facilities of a
stock exchange on which the Common Stock is listed.

Foreign Asset/Account Reporting Information.

46

--------------------------------------------------------------------------------

 

Canadian taxpayers must report annually on Form T1135 (Foreign Income
Verification Statement) the foreign property (including Shares acquired under
the Plan) held if the total value of such foreign property exceeds C$100,000 at
any time during the year.  Unvested RSUs also must be reported (generally at nil
cost) on Form 1135 if the C$100,000 threshold is exceeded due to other foreign
property held.  The Form T1135 must be filed at the same time the individual's
files his or her annual tax return.  You should consult your personal legal
advisor to ensure compliance with applicable reporting obligations.

UNITED KINGDOM

Terms and Conditions

Settlement.

The following provision supplements Section 2 of the Restricted Stock Unit
Agreement:  Notwithstanding anything to the contrary in the Plan, including
Section 9.2 of the Plan, the RSUs will be settled in Shares only, not cash.

Responsibility for Taxes.

The following provision supplements Section 8 of the Restricted Stock Unit
Agreement:

You agree that, if you do not pay or the Employer or the Company does not
withhold from you the full amount of income tax that you owe at vesting of the
RSUs, or the release or assignment of the RSUs for consideration, or the receipt
of any other benefit in connection with the RSUs (the “Taxable Event”) within 90
days of the U.K. tax year within which the Taxable Event occurs, or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003 (the “Due Date”), then the amount that should have been
withheld shall constitute a loan owed by you to the Employer, effective as of
the Due Date.  You agree that the loan will bear interest at the Her Majesty’s
Revenue and Customs (“HMRC”) official rate and will be immediately due and
repayable by you, and the Company and/or the Employer may recover it at any time
thereafter by any of the means set forth in this Section 8.

Notwithstanding the foregoing, if you are an executive officer or director (as
within the meaning of Section 13(k) of the Exchange Act), the terms of the
immediately foregoing provision will not apply.  In the event that you are an
executive officer or director and income tax is not collected from or paid by
you by the Due Date, the amount of any uncollected income tax may constitute a
benefit to you on which additional income tax and National Insurance
contributions (“NICs”) may be due.  You will be responsible for reporting and
accounting for any income tax due on this additional benefit directly to HMRC
under the self-assessment regime and for reimbursing the Company or the
Employer, as applicable, for the value of any NICs due on this additional
benefit.

47

--------------------------------------------------------------------------------

 

Employer NICs.

As a condition of participation in the Plan, you agree and undertake to the
Company and to the Employer to accept any liability for secondary Class 1
National Insurance Contributions that may be payable by the Company or the
Employer (or any successor to the Company or the Employer) in connection with
the RSUs and any event giving rise to Tax-Related Items (the “Employer
NICs”).  The Employer NICs may be collected by the Company or the Employer using
any of the methods described in the Plan or in Section 8 of the Restricted Stock
Unit Agreement.  

You further agree, if required to do so, to execute a joint election with the
Company and/or the Employer (a “Joint Election”), the form of such Joint
Election being formally approved by HMRC, and any other consent or elections
required by the Company or the Employer in respect of the Employer NICs
liability.  You further agree to execute such other elections as may be required
by any successor to the Company and/or the Employer for the purpose of
continuing the effectiveness of your Joint Election.

* * *

 

48